Exhibit 10.1

EXECUTION COPY

LOAN AGREEMENT

between

U.S. BANK NATIONAL ASSOCIATION

and

PINNACLE FINANCIAL PARTNERS, INC.

 

Dated as of June 15, 2012



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

             Page  

1.

  DEFINITIONS      1     

1.1

 

Defined Terms

     1     

1.2

 

Certain UCC and Accounting Terms; Interpretations

     12     

1.3

 

Exhibits and Schedules Incorporated

     12   

2.

  CREDIT FACILITY      12     

2.1

 

The Loan

     12     

2.2

 

The Note

     13     

2.3

 

Payments and Maturity Date

     13     

2.4

 

Fee

     13     

2.5

 

The Closing

     13     

2.6

 

Interest Rate Matters

     13     

2.7

 

Certain Provisions Regarding Taxes, Yield Protection and Illegality

     15     

2.8

 

Payments

     17   

3.

  DISBURSEMENT      18     

3.1

 

Initial Disbursement

     18     

3.2

 

Closing Deliveries

     18     

3.3

 

Conditions to Each Borrowing Tranche

     20   

4.

  GENERAL REPRESENTATIONS AND WARRANTIES      21     

4.1

 

Organization and Authority

     21     

4.2

 

No Impediment to Transactions

     22     

4.3

 

Purposes of the Loan

     23     

4.4

 

Financial Condition

     23     

4.5

 

Title to Properties

     24     

4.6

 

No Material Adverse Change

     25     

4.7

 

Legal Matters

     25     

4.8

 

Borrower Status

     27     

4.9

 

No Misstatement

     27     

4.10

 

Representations and Warranties Generally

     27   

5.

  GENERAL COVENANTS, CONDITIONS AND AGREEMENTS      28     

5.1

 

Compliance with Transaction Documents

     28     

5.2

 

Material Transactions

     28     

5.3

 

Subsidiary Bank Shares

     30     

5.4

 

Business Operations

     30     

5.5

 

Compliance with Laws

     31     

5.6

 

Lender Expenses

     33     

5.7

 

Inspection Rights

     33   

6.

  REPORTING      34     

6.1

 

Annual

     34   

 

i



--------------------------------------------------------------------------------

             Page    

6.2

 

Quarterly

     34     

6.3

 

Compliance Certificate

     35     

6.4

 

Copies of Other Reports and Correspondence

     35     

6.5

 

Proceedings

     35     

6.6

 

Event of Default; Material Adverse Change

     35     

6.7

 

Issuance of Borrower Capital Instruments

     35     

6.8

 

Other Information Requested by Lender

     35     

6.9

 

Electronic Delivery of Reporting Materials

     35   

7.

  FINANCIAL COVENANTS      36     

7.1

 

Capitalization

     36     

7.2

 

Risk-Based Capital

     36     

7.3

 

Nonperforming Assets to Capital

     36     

7.4

 

Reserves to Nonperforming Loans

     36     

7.5

 

Minimum Fixed Charge Coverage Ratio

     37   

8.

  BORROWER’S DEFAULT      37     

8.1

 

Borrower’s Defaults and Lender’s Remedies

     37     

8.2

 

Protective Advances

     40     

8.3

 

Other Remedies

     40     

8.4

 

No Lender Liability

     40     

8.5

 

Lender’s Fees and Expenses

     40   

9.

  MISCELLANEOUS      40     

9.1

 

Release; Indemnification

     40     

9.2

 

Assignment and Participation

     41     

9.3

 

Prohibition on Assignment

     42     

9.4

 

Time of the Essence

     42     

9.5

 

No Waiver

     42     

9.6

 

Severability

     42     

9.7

 

Usury; Revival of Liabilities

     42     

9.8

 

Notices and Electronic Communications

     43     

9.9

 

Successors and Assigns

     45     

9.10

 

No Joint Venture

     45     

9.11

 

Brokerage Commissions

     45     

9.12

 

Publicity

     45     

9.13

 

Documentation

     45     

9.14

 

Additional Assurances; Right of Set-off

     45     

9.15

 

Entire Agreement

     46     

9.16

 

Choice of Law, Jurisdiction and Venue

     46     

9.17

 

No Advisory or Fiduciary Responsibility

     47     

9.18

 

No Third Party Beneficiary

     47     

9.19

 

Legal Tender of United States

     47     

9.20

 

Captions; Counterparts

     47     

9.21

 

Knowledge; Discretion

     47     

9.22

 

ENTIRE AGREEMENT

     48     

9.23

 

WAIVER OF CONSEQUENTIAL DAMAGES, ETC

     48     

9.24

 

WAIVER OF RIGHT TO JURY TRIAL

     48   

 

ii



--------------------------------------------------------------------------------

EXHIBITS:

 

A Form of Note

B Form of Rate Election Notice

C Form of Quarterly Compliance Certificate

 

iii



--------------------------------------------------------------------------------

LOAN AGREEMENT

This LOAN AGREEMENT (this “Agreement”) is dated as of June 15, 2012, and is made
by and between PINNACLE FINANCIAL PARTNERS, INC., a Tennessee corporation
(“Borrower”), and U.S. BANK NATIONAL ASSOCIATION, a national banking association
(“Lender”).

R E C I T A L S:

A. Borrower is a bank holding company that owns 100% of the issued and
outstanding capital stock of PINNACLE NATIONAL BANK (“Subsidiary Bank”), a
national banking association with its principal banking offices in Nashville,
Tennessee. The issued and outstanding shares of common stock of Subsidiary Bank
are referred to as the “Subsidiary Bank Shares.”

B. Borrower has requested that Lender provide it with a term loan (the “Loan”)
in the maximum principal amount of $25,000,000 (the “Maximum Principal Amount”).

C. The proceeds from the Loan, including the Initial Disbursement (as defined
below) shall be used by Borrower solely to fund the redemption of certain
preferred stock of Borrower owned by the U.S. Department of the Treasury (the
“TARP-CPP Stock”) and may not be used for general corporate purposes nor to fund
regulatory capital infusions into the Subsidiary Bank.

D. Lender is willing to lend to Borrower up to the Maximum Principal Amount
under the Loan in accordance with the terms, subject to the conditions, and in
reliance on the recitals, representations, warranties, covenants and agreements
set forth herein and in the other Transaction Documents (as defined below).

THEREFORE, in consideration of the mutual covenants, conditions and agreements
herein contained, the parties hereto hereby agree as follows:

A G R E E M E N T:

1. DEFINITIONS

1.1 Defined Terms. The following capitalized terms generally used in this
Agreement and in the other Transaction Documents have the meanings defined or
referenced below. Certain other capitalized terms used only in specific sections
of this Agreement may be defined in such sections.

“Affiliate(s)” means, with respect to any Person, such Person’s immediate family
members, partners, members or parent and subsidiary corporations or other
business entities, and any other Person directly or indirectly Controlling,
Controlled by, or under common Control with, said Person, and their respective
Affiliates, members, partners, shareholders, directors, officers, employees,
agents and representatives.

“Allowance for Loan Losses” has the meaning ascribed to such term in
Section 7.4.



--------------------------------------------------------------------------------

“Assignee Lender” has the meaning ascribed to such term in Section 9.2.

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, and (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a Capitalized Lease.

“Bankruptcy Code Provisions” has the meaning ascribed to such term in
Section 8.1.1.16.

“Base Rate” means that rate of interest (expressed as a percent per annum) equal
to the highest of (a) the Federal Funds Rate plus 0.50% (50 basis points);
(b) Lender’s “base” or “prime” rate (which is not necessarily the lowest or most
favorable rate of interest charged by Lender on commercial loans at any time) in
effect from time to time, which means a base rate of interest established by
Lender from time to time that serves as the basis upon which effective rates of
interest are calculated for those loans making reference thereto; and (c) the
LIBO Rate that would be applicable for a LIBOR Period of one month beginning on
such day plus 1.00% (100 basis points). Any change in the rate of interest
hereunder due to a change in the base or prime rate shall become effective on
the date each change in the base or prime rate is publicly announced by Lender.

“Base Rate Tranche” means a Borrowing Tranche as to which the Base Rate is
applicable. Each Base Rate Tranche shall bear interest per annum as follows:

(i) So long as the aggregate principal amount outstanding under this Agreement
equals or exceeds $20,000,000, at a rate equal to 3.00% (300 basis points) plus
the Base Rate; and

(ii) So long as the aggregate principal amount outstanding under this Agreement
equals or exceeds $15,000,000 (but is not greater than $19,999,999.99), at a
rate equal to 2.75% (275 basis points) plus the Base Rate.

(iii) So long as the aggregate principal amount outstanding under this Agreement
equals or exceeds $10,000,000 (but is not greater than $14,999,999.99), at a
rate equal to 2.50% (250 basis points) plus the Base Rate.

(iv) So long as the aggregate principal amount outstanding under this Agreement
is less than $10,000,000, at a rate equal to 2.25% (225 basis points) plus the
Base Rate.

“Borrower” has the meaning ascribed to such term in the preamble hereto and
shall include any successor to Pinnacle Financial Partners, Inc. or such other
Person that shall assume the obligations of the borrower under the Transaction
Documents in accordance with the express terms of such Transaction Documents.

 

2



--------------------------------------------------------------------------------

“Borrower 2011 Financial Statements” has the meaning ascribed to such term in
Section 4.4.1.

“Borrower 2011 Financial Statements Date” has the meaning ascribed to such term
in Section 4.4.1.

“Borrower Financial Statements” has the meaning ascribed to such term in
Section 4.4.

“Borrower’s Accountant” means KPMG, LLP or such other nationally recognized firm
of certified public accountants selected by Borrower as shall from time to time
audit Borrower’s financial statements.

“Borrower’s Liabilities” means Borrower’s obligations under this Agreement and
any other Transaction Documents.

“Borrowing Date” means the date any Borrowing Tranche is disbursed, renewed or
converted (from a LIBO Rate Tranche to a Base Rate Tranche or from a Base Rate
Tranche to a LIBO Rate Tranche pursuant to Sections 2.6.1, 2.7.2 or 2.7.3).

“Borrowing Tranche” means a disbursement of proceeds under the Loan pursuant to
this Agreement and, where applicable, the renewal or conversion of any such
disbursement or portion thereof pursuant to this Agreement.

“Business Day” means (a) for all purposes other than as covered by clause
(b) hereof, a day of the week (but not a Saturday, Sunday or a legal holiday
under the laws of the State of Tennessee or any other day on which banking
institutions located in Tennessee are authorized or required by law or other
governmental action to close) on which the Chicago, Illinois offices of Lender
are open to the public for carrying on substantially all of its business
functions and (b) with respect to determinations in connection with, and
payments of principal and interest on any LIBO Rate Tranche, any day that is a
Business Day described in clause (a) and that is also a day for trading by and
between banks in U.S. dollar-denominated deposits in the London Inter-Bank
Eurodollar Market. Unless specifically referenced in this Agreement as a
Business Day, all references to “days” shall be to calendar days.

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

“CFPB” means the Consumer Financial Protection Bureau.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule,
regulation, treaty or related official guidance from or issued by any
governmental or similar authority, (b) any change in any law, rule, regulation
or treaty or in the administration, interpretation, implementation or
application thereof by any governmental or similar authority or (c) the making
or issuance of any request, rule, guideline or directive (whether or not having
the force of law) by any governmental or similar authority; provided, however,
that, notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules,

 

3



--------------------------------------------------------------------------------

guidelines or directives promulgated by the Bank for International settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States regulatory authorities, in each case pursuant to
Basel III, shall in each case be deemed to be a “Change in Law”, regardless of
the date enacted, adopted or issued.

“Closing” means the meaning ascribed to such term in Section 2.5.

“Closing Date” means the date of this Agreement.

“Code” means the Internal Revenue Code of 1986, as amended or recodified.

“Condition or Release” means any presence, use, storage, transportation,
discharge, disposal, release or threatened release of any Hazardous Materials.

“Control” means the possession, directly or indirectly, of the power to direct,
cause, or significantly influence the direction of the management or policies of
a Person, whether through the ability to exercise voting power, by contract or
otherwise. “Controlling” and “Controlled” have meanings correlative thereto.

“Default Rate” has the meaning ascribed to such term in Section 2.6.3.

“Disclosure Schedule” means, in aggregate, the disclosures contemplated herein
as included in the Disclosure Schedule, which has been delivered in connection
with the execution of this Agreement.

“Employee Benefit Plan” means an “employee benefit plan” within the meaning of
Section 3(3) of ERISA.

“Equity Interest” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended or
recodified.

“ERISA Affiliate” means any person (as defined in Section 3(9) of ERISA) which
together with Borrower would be a member of the same “controlled group” within
the meaning of Sections 414(b), (c), (m) and (o) of the Code.

“Event of Default” and “Default” have the meaning ascribed to such terms in
Section 8.1.1.

 

4



--------------------------------------------------------------------------------

“FDIC” means the Federal Deposit Insurance Corporation.

“FDI Act” means the Federal Deposit Insurance Act, as amended or recodified.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Lender on
such day.

“Fixed Charge Coverage Ratio” has the meaning ascribed to such term in
Section 7.5.

“FRB” means the Board of Governors of the Federal Reserve System and shall
include any other Governmental Agency that serves as the primary federal
regulator of Borrower from time to time when the Loan is outstanding.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Agency(ies)” means, individually or collectively, any federal,
state, county or local governmental department, commission, board, regulatory
authority or agency including the FRB, the OCC, the FDIC and the CFPB.

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness payable or performable by another Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of the first Person, direct or indirect, (i) to purchase or pay
(or advance or supply funds for the purchase or payment of) such Indebtedness,
(ii) to purchase or lease property, securities or services for the purpose of
assuring the obligee in respect of such Indebtedness of the payment or
performance of such Indebtedness, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or (iv) entered into for the purpose of assuring in any
other manner the obligee in respect of such Indebtedness of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part) or (b) any Lien on any assets of such Person securing any
Indebtedness of any other Person, whether or not such Indebtedness is assumed by
the first Person (or any right, contingent or otherwise, of any holder of such
Indebtedness to obtain any such Lien). The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary Indebtedness, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith. The term “Guarantee” as a verb has a corresponding meaning.

 

5



--------------------------------------------------------------------------------

“Hazardous Materials” means oil, flammable explosives, asbestos, urea
formaldehyde insulation, polychlorinated biphenyls, radiologically enhanced or
contaminated materials, hazardous wastes, toxic or contaminated substances or
similar materials, including any substances which are “hazardous substances,”
“hazardous wastes,” “hazardous materials” or “toxic substances” under Hazardous
Materials Laws and/or other applicable environmental laws, ordinances or
regulations.

“Hazardous Materials Claims” has the meaning ascribed to such term in
Section 4.7.7.

“Hazardous Materials Laws” mean any laws, regulations, permits, licenses or
requirements pertaining to the protection, preservation, conservation or
regulation of the environment which relates to real property, including: the
Clean Air Act, as amended, 42 U.S.C. Section 7401 et seq.; the Federal Water
Pollution Control Act, as amended, 33 U.S.C. Section 1251 et seq.; the Resource
Conservation and Recovery Act of 1976, as amended, 42 U.S.C. Section 6901 et
seq.; the Comprehensive Environmental Response, Compensation and Liability Act
of 1980, as amended (including the Superfund Amendments and Reauthorization Act
of 1986), 42 U.S.C. Section 9601 et seq.; the Toxic Substances Control Act, as
amended, 15 U.S.C. Section 2601 et seq.; the Occupational Safety and Health Act,
as amended, 29 U.S.C. Section 651, the Emergency Planning and Community
Right-to-Know Act of 1986, 42 U.S.C. Section 11001 et seq.; the Mine Safety and
Health Act of 1977, as amended, 30 U.S.C. Section 801 et seq.; the Safe Drinking
Water Act, 42 U.S.C. Section 300f et seq.; and all comparable state and local
laws and comparable laws of other jurisdictions or orders and regulations.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments as the debtor thereunder (other
than any letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments issued or
undertaken in good faith in the ordinary course of business consistent with past
practice among Subsidiary Bank and its customers);

(c) net obligations of such Person under any Swap Contract (other than any Swap
Contract entered into in good faith in the ordinary course of business
consistent with past practice among Subsidiary Bank and its customers);

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and not past due for more than 90 days);

 

6



--------------------------------------------------------------------------------

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) all Attributable Indebtedness in respect of Capitalized Leases and Synthetic
Lease Obligations of such Person;

(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person or any warrant, right or option to acquire such Equity
Interest, valued, in the case of a redeemable preferred interest, at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; and

(h) all Guarantees of such Person in respect of any of the foregoing,

provided, however, Indebtedness shall not include:

(1) deposits or other indebtedness incurred in good faith and in the ordinary
course of Borrower’s or the applicable Subsidiary’s business consistent with
past practice (including indebtedness to the FRB, federal funds purchased,
securities sold under agreements to repurchase, advances from any Federal Home
Loan Bank and secured deposits of municipalities, as the case may be) and in
accordance with safe and sound banking practices and applicable laws and
regulation; and

(2) purchase money obligations incurred in the ordinary course of business
consistent with past practice, which obligations (A) shall not, in the
aggregate, exceed $5,000,000 and (B) may include liens, encumbrances or similar
interests in the property that is acquired in connection with such obligations.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract (other than any Swap Contract entered into in good faith in the
ordinary course of business consistent with past practice among Subsidiary Bank
and its customers) on any date shall be deemed to be the Swap Termination Value
thereof as of such date.

“Initial Disbursement” has the meaning ascribed to such term in Section 3.2.

“Instructions” means disbursement instructions given by Borrower to Lender
specifying the manner in which proceeds of the Loan, if any, should be disbursed
at Closing.

“Interim Financial Statements” has the meaning ascribed to such term in
Section 4.4.1.

“Junior Subordinated Debentures” means either collectively or individually, as
applicable (a) the Floating Rate Junior Subordinated Deferrable Interest
Debentures due 2034, issued by Borrower, (b) the Junior Subordinated Notes due
2035, issued by Borrower, (c) the Floating Rate Junior Note due 2036, issued by
Borrower, (d) the Floating Rate Junior Subordinated Deferrable Interest
Debentures due 2037, issued by Borrower.

 

7



--------------------------------------------------------------------------------

“Leases” means all leases, licenses or other documents providing for the use or
occupancy of any portion of any Property, including all amendments, extensions,
renewals, supplements, modifications, sublets and assignments thereof and all
separate letters or separate agreements relating thereto.

“Lender” has the meaning ascribed to such term in the preamble hereto.

“LIBO Rate” means that rate of interest equal to the quotient of (i) the average
of the offered rates of interest, rounded upward, if necessary, to the nearest
whole multiple of .0625% (1/16 of 1%), quoted to Lender in accordance with
Lender’s normal and customary practices in the London Inter-Bank Eurodollar
Market for U.S. Dollar deposits with prime banks, as such average is published
by Reuters (or other commercially available source providing such quotation
reasonably selected by Lender) or any successor thereto, at approximately 11:00
a.m., London time, on the date that is two Business Days prior to any applicable
Borrowing Date for an amount approximately equal to the applicable LIBO Rate
Tranche and for a period of time approximately equal to the applicable LIBOR
Period, divided by (ii) 100% minus the Reserve Percentage. If such rate is not
available at such time for any reason, then the “LIBO Rate” for such LIBOR
Period shall be the rate per annum determined by Lender to be the rate at which
deposits in Dollars for delivery on the first day of such LIBOR Period in same
day funds in the approximate amount of the LIBO Rate Tranche being made,
continued or converted by Lender and with a term equivalent to such LIBOR Period
would be offered by Lender’s London Branch to major banks in the London
Inter-Bank Eurodollar Market at their request at approximately 11:00 a.m.
(London time) two Business Days prior to the commencement of such LIBOR Period.

“LIBO Rate Tranche” means a Borrowing Tranche as to which the LIBO Rate is
applicable. Each LIBO Rate Tranche shall bear interest per annum as follows:

(i) Immediately following the Initial Disbursement and so long as the aggregate
principal amount outstanding under this Agreement equals or exceeds $20,000,000,
at a rate equal to 3.00% (300 basis points) plus the LIBO Rate; and

(ii) So long as the aggregate principal amount outstanding under this Agreement
equals or exceeds $15,000,000 (but is not greater than $19,999,999.99), at a
rate equal to 2.75% (275 basis points) plus the LIBO Rate.

(iii) So long as the aggregate principal amount outstanding under this Agreement
equals or exceeds $10,000,000 (but is not greater than $14,999,999.99), at a
rate equal to 2.50% (250 basis points) plus the LIBO Rate.

(iv) So long as the aggregate principal amount outstanding under this Agreement
is less than $10,000,000, at a rate equal to 2.25% (225 basis points) plus the
LIBO Rate.

 

8



--------------------------------------------------------------------------------

“LIBOR Period” means, with respect to any LIBO Rate Tranche, the period
commencing on the Borrowing Date with respect to such LIBO Rate Tranche and
ending on the numerically corresponding day in the calendar month that is one,
two or three months thereafter, as Borrower may elect in accordance with this
Agreement; provided, that (i) if any LIBOR Period would end on a day other than
a Business Day, such LIBOR Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such LIBOR Period shall end on the next preceding
Business Day, and (ii) any LIBOR Period that commences on the last Business Day
of a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such LIBOR Period) shall end on the last
Business Day of the last calendar month of such LIBOR Period, with respect to a
LIBO Rate Tranche.

“Loan” has the meaning ascribed to such term in the recitals hereto.

“Material Adverse Effect” means a material adverse change in, or a material
adverse effect on, the financial condition, business or operations of the
Borrower and its Subsidiaries, taken as a whole.

“Maturity Date” means June 15, 2017; provided, however, the Maturity Date shall
be July 31, 2012 if on such date any of the TARP-CPP Stock continues to be
outstanding.

“Nonperforming Assets” has the meaning ascribed to such term in Section 7.3.

“Nonperforming Loans” has the meaning ascribed to such term in Section 7.4.

“Note” shall mean a promissory note in the form attached as Exhibit A hereto in
the principal amount of the Loan, as amended, restated, supplemented or modified
from time to time, and each note delivered in substitution or exchange for such
note.

“OCC” means the Office of the Comptroller of the Currency.

“Permitted Lien” means:

(a) liens for taxes not yet due or that are being actively contested in good
faith by appropriate proceedings and for which adequate reserves shall have been
established in accordance with GAAP;

(b) statutory liens incidental to the conduct of the Borrower’s or the
applicable Subsidiary’s business or the ownership of their properties and assets
that (i) were not incurred in connection with the borrowing of money or the
obtaining of advances or credit, and (ii) do not in the aggregate materially
detract from the value of its property or assets or materially impair the use
thereof in the operation of its business;

(c) liens on property or assets of a Subsidiary to secure obligations of such
Subsidiary to Borrower incurred in the ordinary course of business and in
compliance with applicable laws;

(d) liens on property or assets of Subsidiary Bank to secure obligations
incurred pursuant to clauses (1) and (2), of the proviso to the definition of
“Indebtedness”;

 

9



--------------------------------------------------------------------------------

(e) liens granted to secure any deposit liabilities with any Governmental
Agency;

(f) deposits to secure the performance of leases, statutory obligations, surety
and appeal bonds, performance bonds and other obligations of a like nature, in
each case in the ordinary course of business;

(g) judgment and attachment liens not giving rise to an Event of Default,
including Liens created by or existing from any litigation or legal proceeding
that are currently being contested in good faith by appropriate proceedings and
with respect to which adequate reserves are being maintained in accordance with
GAAP;

(h) any lien existing on the Closing Date that is set forth in Section 4.5.1 of
the Disclosure Schedule, and replacements, extensions, renewals, refundings or
refinancings thereof;

(i) easements or other minor defects or irregularities in title of real property
not interfering in any material respect with the use of such property in the
business of Borrower or any Subsidiary; and

(j) purchase money liens on fixed assets securing loans and Capitalized Lease
Obligations, provided that such lien is limited to the purchase price and only
attaches to the property being acquired.

“Person” means an individual, a corporation (whether or not for profit), a
partnership, a limited liability company, a joint venture, an association, a
trust, an unincorporated organization, a government or any department or agency
thereof (including a Governmental Agency) or any other entity or organization.

“Property” means any real property owned or leased by Borrower or any Subsidiary
but shall not include real property that was acquired by Subsidiary Bank
(including any Subsidiary of Subsidiary Bank) as a result of its collection
efforts relating to bona fide loans made to unrelated borrowers of the
Subsidiary Bank.

“Rate Election Notice” shall mean a properly completed notice in the form
attached as Exhibit B hereto or a verbal notice conveyed to Lender in accordance
with its disbursement procedures from time to time.

“Reserve Percentage” means the reserve percentage under Regulation D of the FRB
for loans and obligations making reference to a LIBO Rate for a LIBOR Period.
The Reserve Percentage shall be based on Regulation D or other regulations from
time to time in effect concerning reserves for Eurocurrency Liabilities as
defined in Regulation D from related institutions as though Lender were in a net
borrowing position, as promulgated by the FRB, or its successor.

“RICO Related Law” means the Racketeer Influenced and Corrupt Organizations Act
of 1970 or any other federal, state or local law for which forfeiture of assets
is a potential penalty.

“Subsidiary” means Subsidiary Bank and any other corporation or other entity of
which any Controlling Equity Interest is directly or indirectly owned by
Borrower.

 

10



--------------------------------------------------------------------------------

“Subsidiary Bank” has the meaning ascribed to such term in the recitals hereto
and shall include any successor to Pinnacle National Bank.

“Subsidiary Bank Shares” has the meaning ascribed to such term in the recitals
hereto.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts or any other similar transactions
or any combination of any of the foregoing (including any options to enter into
any of the foregoing), whether or not any such transaction is governed by or
subject to any master agreement, and (b) any and all transactions of any kind,
and the related confirmations, that are subject to the terms and conditions of,
or governed by, any form of master agreement published by the International
Swaps and Derivatives Association, Inc., any International Foreign Exchange
Master Agreement or any other master agreement (any such master agreement,
together with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include Lender or any Affiliate of
Lender).

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Bankruptcy
Code Provisions to such Person, would be characterized as the indebtedness of
such Person (without regard to accounting treatment).

“Tangible Primary Capital” has the meaning ascribed to such term in Section 7.3.

“TARP-CPP Stock” has the meaning ascribed to such term the recitals hereto. For
avoidance of doubt, TARP-CPP Stock refers to Borrower’s Fixed Rate Cumulative
Perpetual Preferred Stock, Series A.

“Total Risk-Based Capital Ratio” has the meaning ascribed to such term in
Section 7.2.

“Transaction Documents” means this Agreement, the Note and those other documents
and instruments (including, all agreements, instruments, certificates and
documents executed by and/or on behalf of Borrower in connection with this
Agreement and the Note) entered into or delivered in connection with or relating
to the Loan. Transaction Documents shall also include any Swap Contract between
Borrower and Lender.

 

11



--------------------------------------------------------------------------------

“UCC” shall mean the Uniform Commercial Code as enacted in the State of New
York, as amended or recodified.

“Unmatured Event of Default” means an event or circumstance that with the
passage of time, the giving of notice or both could become a Default.

1.2 Certain UCC and Accounting Terms; Interpretations. Except as otherwise
defined in this Agreement or the other Transaction Documents, all words, terms
and/or phrases used herein and therein shall be defined by the applicable
definition therefor (if any) in the UCC. Notwithstanding the foregoing, any
accounting terms used in this Agreement that are not specifically defined herein
shall have the meaning customarily given to them in accordance with GAAP. Where
the character or amount of any asset or liability or item of income or expense
is required to be determined or any consolidation or other accounting
computation is required to be made for the purposes of this Agreement, it shall
be done in accordance with GAAP except where such principles are inconsistent
with the specific provisions of this Agreement. The foregoing definitions are
equally applicable to both the singular and plural forms of the terms defined.
The words “hereof”, “herein” and “hereunder” and words of like import when used
in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement. The word “including” when used in this
Agreement without the phrase “without limitation,” shall mean “including,
without limitation.” All references to time of day herein are references to
Cincinnati, Ohio time unless otherwise specifically provided. Any reference
contained herein to attorneys’ fees and expenses shall be deemed to be
reasonable fees and expenses of Lender’s outside counsel and of any other
third-party experts or consultants reasonably engaged by Lender’s outside
counsel on Lender’s behalf. All references to a Transaction Document shall be
deemed to be to such document as amended, modified or restated from time to
time. With respect to any reference in this Agreement to any defined term,
(a) if such defined term refers to a Person, then it shall also mean all heirs,
legal representatives and permitted successors and assigns of such Person, and
(b) if such defined term refers to a document, instrument or agreement, then it
shall also include any replacement, extension or other modification thereof.

1.3 Exhibits and Schedules Incorporated. All Exhibits and Schedules attached
hereto or referenced herein, are hereby incorporated into this Agreement.

2. CREDIT FACILITY.

2.1 The Loan. On the date hereof, Lender agrees to extend the Loan to Borrower
in accordance with the terms of, and subject to the conditions set forth in,
this Agreement, the Note and the other Transaction Documents. An initial
Borrowing Tranche under the Loan shall bear interest as a LIBO Rate Tranche,
and, thereafter, any such Borrowing Tranche may be converted or renewed from
time to time in accordance with the terms and subject to the conditions set
forth in this Agreement. For avoidance of doubt, the Loan is not a revolving
credit facility and Borrower may not repay and re-borrow principal amounts under
the Loan. Subject to Section 2.6 and any other conditions and limitations set
forth in this Agreement, any Borrowing

 

12



--------------------------------------------------------------------------------

Tranche under the Loan shall be treated as, at Borrower’s election subject to
and in accordance with the terms in this Agreement: (a) a LIBO Rate Tranche or
(b) a Base Rate Tranche. The unpaid principal balance plus all accrued but
unpaid interest on the Loan shall be due and payable on the Maturity Date, or
such earlier date on which such amount shall become due and payable on account
of acceleration by Lender in accordance with the terms of the Note and this
Agreement.

2.2 The Note. The Loan shall be evidenced by the Note.

2.3 Payments and Maturity Date. On September 30, 2012 and on the last day of
each calendar quarter thereafter, Borrower shall repay, together with any
interest payment then due under Section 2.6.2, an amount equal to $625,000. On
the Maturity Date, all sums due and owing under this Agreement and the other
Transaction Documents with respect to the Loan shall be repaid in full. Borrower
acknowledges and agrees that Lender has not made any commitments, either express
or implied, to extend the terms of the Loan past its Maturity Date, unless
Borrower and Lender hereafter specifically otherwise agree in writing.

2.4 Fee. Borrower shall pay Lender a fee equal to 0.50% (fifty basis points) of
the Maximum Principal Amount on the Closing Date. Such fee shall be fully earned
when paid and shall not be refunded for any reason.

2.5 The Closing. The establishment of the credit facility shall occur at the
closing (the “Closing”) which will occur at the offices of Kirkland & Ellis LLP,
counsel to Lender, at 300 North LaSalle Street, Suite 2400, Chicago, Illinois at
9:30 a.m. (local time) on the Closing Date, or at such other place, date, time
or manner (including remotely via the electronic or other exchange of documents
and signature pages) as the parties hereto may agree, and may include the
disbursement of the proceeds of the Loan in accordance with the Instructions, if
any, received at least one Business Day prior to Closing.

2.6 Interest Rate Matters. Borrower agrees that matters concerning the election,
payment, application, accrual and computation of interest and interest rates
shall be in accordance with Lender’s practices set forth in this Agreement and
in the other Transaction Documents.

2.6.1 Applicable Interest Rate. Subject to Sections 2.6 and 2.7, the initial
Borrowing Tranche shall bear interest as a LIBO Rate Tranche and shall continue
as a LIBO Rate Tranche having the previously selected LIBOR Period unless LIBO
Rate pricing is not available. For any Base Rate Borrowing Tranche, Borrower may
make, if available, a LIBO Rate election by delivering a Rate Election Notice
before 12:00 p.m., Eastern time, on the second Business Day prior to the
Borrowing Date. The LIBO Rate shall remain fixed for each LIBO Rate Tranche
until the next LIBOR Period commences. Borrower may elect, by designation on a
Rate Election Notice to convert a Base Rate Tranche or any portion thereof into
a LIBO Rate Tranche. For purposes of the immediately preceding sentence, the
amount of any “portion” shall be $1,000,000, or a multiple thereof. In the event
Borrower fails to notify Lender that Borrower desires to continue any LIBO Rate
Tranche or any portion thereof by the last day of the applicable LIBOR Period,
Borrower shall be deemed to have elected to continue the LIBO Rate Tranche in
question for an additional LIBOR Period equal to the next preceding LIBOR
Period. Any Rate Election

 

13



--------------------------------------------------------------------------------

Notice delivered by Borrower shall be irrevocable and may not be modified in any
way without the prior, written approval of Lender. The LIBOR Period for the
continuation of any LIBO Rate Tranche shall commence on the day after the last
day of the next preceding LIBOR Period. Notwithstanding anything to the contrary
contained herein and subject to the default interest provisions contained
herein, if an Event of Default occurs and is continuing, all LIBO Rate Tranches
will convert to Base Rate Tranches upon the expiration of the LIBOR Periods
therefor. The conversion of a LIBO Rate Tranche to a Base Rate Tranche pursuant
to a description in a Rate Election Notice shall only occur on the last Business
Day of the LIBOR Period relating to such LIBO Rate Tranche. Lender is hereby
authorized to rely upon Instructions, Rate Election Notices and other written
communications concerning the Loan delivered by any authorized officer of
Borrower, including the Borrower’s President, Chief Financial Officer,
Controller, Treasurer and any other officer designated on the Notice of
Authorized Officers delivered by Borrower from time to time, and such additional
authorized agents as any of the above-referenced officers of Borrower shall
designate, in writing, to Lender from time to time.

2.6.2 Interest Payments. Subject to Section 2.6.3 and except as otherwise
expressly provided herein or in the Note, interest accrued (a) on each LIBO Rate
Tranche shall be payable by Borrower in arrears on the last day of each LIBOR
Period and on the Maturity Date, and (b) on each Base Rate Tranche or any other
outstanding amount of the Loan shall be payable by Borrower in arrears on the
last day of each March, June, September and December, beginning June 30, 2012,
and on the Maturity Date.

2.6.3 Default Interest. Notwithstanding the rates of interest and the payment
dates specified in this Section 2.6, effective immediately upon the occurrence
and during the continuance of any Event of Default, the principal balance of the
Loan then outstanding and, to the extent permitted by applicable law, any
interest payments not paid within five days after the same becomes due shall
bear interest payable upon demand at a rate that is 3% per annum in excess of
the rate of interest otherwise payable under this Agreement (the “Default
Rate”). In addition, all other amounts due to Lender (whether directly or for
reimbursement) under this Agreement or any of the other Transaction Documents if
not paid within 5 Business Days after written notice from Lender that the same
has become due, shall thereafter bear interest at the foregoing Default Rate.
Finally, any amount due on the Maturity Date that is not then paid shall also
bear interest thereafter at the Default Rate.

2.6.4 Computation of Interest. Interest shall be computed on the basis of the
actual number of days elapsed in the period during which interest accrues and a
year of 360 days. In computing interest, the date of funding shall be included
and the date of payment (with respect to the amount timely paid on such date)
shall be excluded; provided, however, that if any funding is repaid on the same
day on which it is made, one day’s interest shall be paid thereon. The parties
hereto intend to conform strictly to applicable usury laws as in effect from
time to time during the term of the Loan. Accordingly, if the transaction
contemplated hereby would be usurious under applicable law (including the laws
of the United States of America, or of any other jurisdiction whose laws may be
mandatorily applicable), then, in that event, notwithstanding anything to the
contrary in this Agreement or the Note, Borrower and Lender agree that the
aggregate of all consideration that constitutes interest under applicable law
that is contracted for, charged or received under or in connection with this
Agreement shall under no circumstances exceed the maximum amount of interest
allowed by applicable law, and any excess shall be credited to Borrower by
Lender (or if such consideration shall have been paid in full, such excess
refunded to Borrower by Lender).

 

14



--------------------------------------------------------------------------------

2.7 Certain Provisions Regarding Taxes, Yield Protection and Illegality.

2.7.1 Changes; Legal Restrictions. In the event the adoption of or any change in
any law, treaty, rule, regulation, guideline or the interpretation or
application thereof by a Governmental Agency (whether or not having the force of
law and whether or not the failure to comply therewith would be unlawful) either
(a) subjects Lender to any tax (other than income taxes or franchise taxes not
specifically based on loan transactions), duty or other charge of any kind with
respect to any LIBO Rate Tranche or changes the basis of taxation (other than
with respect to income taxes or franchise taxes not specifically based on loan
transactions) of payments to Lender of principal, fees, interest or any other
amount payable in connection with a LIBO Rate Tranche, or (b) imposes on Lender
any other condition materially more burdensome in nature, extent or consequence
than those in existence as of the date of this Agreement, and the result of any
of the foregoing is to increase the cost to Lender of making, renewing or
maintaining any LIBO Rate Tranches or to reduce any amount receivable
thereunder; then, in any such case, Borrower shall promptly pay to Lender, as
applicable, upon demand, such amount or amounts as may be necessary to
compensate Lender for any such additional cost incurred or reduced amounts
received.

2.7.2 LIBO Rate Lending Unlawful. If Lender shall determine (which determination
shall, upon notice thereof to Borrower, be conclusive and binding in the absence
of readily demonstrable error) that the adoption of or any change in any law,
treaty, rule, regulation, guideline or in the interpretation or application
thereof by any Governmental Agency makes it unlawful for Lender to make or
maintain any LIBO Rate Tranche, (a) the obligation of Lender to make or continue
any LIBO Rate Tranche shall, upon such determination, forthwith be suspended
until Lender shall notify Borrower that the circumstances causing such
suspension no longer exist, and (b) if required by such law, interpretation or
application, all LIBO Rate Tranches shall automatically convert into Base Rate
Tranches.

2.7.3 Unascertainable Interest Rate. If Lender shall have determined in good
faith that adequate means do not exist for ascertaining the interest rate
applicable hereunder to LIBO Rate Tranches, then, upon notice from Lender to
Borrower, the obligations of Lender to make or continue LIBO Rate Tranches shall
forthwith be suspended, and thereafter the Loan shall continue as a Base Rate
Tranche until Lender shall notify Borrower that the circumstances causing such
suspension no longer exist. Lender will give such notice when it determines, in
good faith, that such circumstances no longer exist; provided, however, that
Lender shall not have any liability with respect to any delay in giving such
notice.

2.7.4 Funding Losses. In the event Lender shall incur any loss or expense
(including any loss or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by Lender to make or maintain
any LIBO Rate Tranche) as a result of any continuance, conversion, repayment or
prepayment of the principal amount of, or failure to make or termination of, any
LIBO Rate Tranche on a date other than the scheduled last day of the LIBOR
Period applicable thereto, then, upon written notice of such from Lender to
Borrower, Borrower shall reimburse Lender (without duplication, including under
Section 2.7.5.6) for such loss or expense within three Business Days after
receipt of such notice. Such written notice (which shall include calculations in
reasonable detail) shall be conclusive and binding in the absence of readily
demonstrable error.

 

15



--------------------------------------------------------------------------------

2.7.5 Increased Costs; Reserves on LIBO Rate Tranches.

2.7.5.1. Increased Costs Generally. If any Change in Law shall: (a) impose,
modify or deem applicable any reserve, special deposit, compulsory loan,
insurance charge or similar requirement against assets of, deposits with or for
the account of, or credit extended or participated in by, Lender (except any
reserve requirement contemplated by Section 2.7.5.5); (b) subject any Lender to
any tax of any kind whatsoever with respect to this Agreement or any LIBO Rate
Tranche made by it, or change the basis of taxation of payments to Lender in
respect thereof; or (c) impose on any Lender or the London Inter-Bank Eurodollar
Market any other condition, cost or expense affecting this Agreement or LIBO
Rate Tranches made by Lender and the result of any of the foregoing shall be to
increase the cost to Lender of making or maintaining the Loan based on the LIBO
Rate (or of maintaining its obligation to make any such Loan), or to reduce the
amount of any sum received or receivable by Lender hereunder (whether of
principal, interest or any other amount) then, upon request of Lender, Borrower
will pay to Lender (without duplication, including under Section 2.7.1) such
additional amount or amounts as will compensate Lender for such additional costs
incurred or reduction suffered.

2.7.5.2. Capital Requirements. If Lender determines that any Change in Law
affecting Lender or the lending office of Lender where the Loan is deemed to be
maintained or such Lender’s holding company, if any, regarding capital
requirements has or would have the effect of reducing the rate of return on
Lender’s capital or on the capital of Lender’s holding company, if any, as a
consequence of this Agreement or the Loan made by Lender, to a level below that
which Lender or Lender’s holding company could have achieved but for such Change
in Law (taking into consideration Lender’s policies and the policies of Lender’s
holding company with respect to capital adequacy), then from time to time
Borrower will pay to Lender such additional amount or amounts as will compensate
Lender or Lender’s holding company for any such reduction suffered.

2.7.5.3. Certificates for Reimbursement. A certificate of Lender setting forth
the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in Section 2.7.1, Section 2.7.5.1 or
Section 2.7.5.2 and delivered to Borrower shall be conclusive absent manifest
error. Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.

2.7.5.4. Delay in Requests. Failure or delay on the part of Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender’s right to demand such compensation,
provided, however, Borrower shall not be required to compensate a Lender
pursuant to the foregoing provisions of this Section for any increased costs
incurred or reductions suffered more than nine months prior to the date that
Lender notifies Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s intention to claim compensation
therefor (except that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the nine-month period referred to above shall
be extended to include the period of retroactive effect thereof).

 

16



--------------------------------------------------------------------------------

2.7.5.5. Reserves on LIBO Rate Tranches. Borrower shall pay to Lender, as long
as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including LIBO funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each LIBO Rate Tranche equal to the actual costs of
such reserves allocated to the Loan by Lender (as determined by Lender in good
faith, which determination shall be conclusive), which shall be due and payable
(without duplication, including as contemplated in the definition of LIBO Rate)
on each date on which interest is payable on such Loan, provided, however,
Borrower shall have received at least 10 days’ prior notice of such additional
interest from Lender. If Lender fails to give notice 10 days prior to the
relevant Interest Payment Date, such additional interest shall be due and
payable 10 days from receipt of such notice.

2.7.5.6. Compensation for Losses. Upon demand of Lender from time to time,
Borrower shall promptly compensate Lender for and hold such Lender harmless from
any loss, cost or expense incurred by it (without duplication, including under
Section 2.7.4) as a result of: (i) any continuation, conversion, payment or
prepayment of any Loan other than a Base Rate Tranche on a day other than the
last day of the interest period for such Loan (whether voluntary, mandatory,
automatic, by reason of acceleration or otherwise); (ii) any failure by Borrower
(for a reason other than the failure of Lender to make a Loan) to prepay,
borrow, continue or convert any Loan other than a Base Rate Tranche on the date
or in the amount notified by Borrower; or (iii) any assignment of a LIBO Rate
Tranche on a day other than the last day of the interest period therefor as a
result of a request by Borrower; including any loss of anticipated profits and
any loss or expense arising from the liquidation or reemployment of funds
obtained by it to maintain the Loan or from fees payable to terminate the
deposits from which such funds were obtained. Borrower shall also pay any
customary administrative fees charged by Lender in connection with the
foregoing. For purposes of calculating amounts payable by Borrower to Lender
under this Section 2.7.5.6, each Lender shall be deemed to have funded each LIBO
Rate Tranche made by it at the LIBO Rate for such Tranche by a matching deposit
or other borrowing in the London Inter-Bank Eurodollar Market for a comparable
amount and for a comparable period, whether or not such LIBO Rate Tranche was in
fact so funded.

2.7.5.7. Survival. All of Borrower’s obligations under this Section 2.7 shall
survive termination of the Agreement, and repayment of the Loan hereunder.

2.7.6 Notice of Changes or Increased Costs Relating to LIBO Rate Tranches.
Lender agrees that, as promptly as reasonably practicable after it becomes aware
of the occurrence of an event or the existence of a condition that would cause
it to be affected by any of the events or conditions described in this
Section 2.7, it will notify Borrower of such event and the possible effects
thereof, provided that the failure to provide such notice shall not affect
Lender’s rights to reimbursement provided for herein.

2.8 Payments. Borrower agrees that matters concerning prepayments, payments and
application of payments shall be in accordance with Lender’s practices set forth
in this Agreement and in the other Transaction Documents.

 

17



--------------------------------------------------------------------------------

2.8.1 Prepayment. Subject to Section 2.7.4 hereof and the immediately following
sentence, Borrower may, upon at least one Business Day’s notice to Lender,
prepay, without penalty, all or a portion of the principal amount outstanding
under the Note in a minimum aggregate amount of $100,000 or any larger integral
multiple of $100,000 by paying the principal amount to be prepaid, together with
unpaid accrued interest thereon to the date of prepayment. So long as no Event
of Default or Unmatured Event of Default has occurred and is continuing and
Borrower has no unsatisfied obligations under the Transaction Documents,
prepayments shall be applied to the scheduled principal installment payable in
respect of the Loan as directed by Borrower. Amounts that are prepaid under the
Note may not be reborrowed.

2.8.2 Manner and Time of Payment. All payments of principal, interest and fees
hereunder payable to Lender shall be made, without condition or reservation of
right and free of set-off or counterclaim, in U.S. dollars and by wire transfer
(pursuant to Lender’s written wire transfer instructions) of immediately
available funds delivered to Lender not later than 12:00 noon (Eastern time) on
the date due. Funds received by Lender after that time and date shall be deemed
to have been paid on the next succeeding Business Day.

2.8.3 Payments on Non-Business Days. Whenever any payment to be made by Borrower
hereunder shall be stated to be due on a day which is not a Business Day,
payments shall be made on the next succeeding Business Day and such extension of
time shall be included in the computation of the payment of interest hereunder.

2.8.4 Application of Payments. All payments received by Lender from or on behalf
of Borrower shall be applied first to amounts due to Lender to reimburse
Lender’s costs and expenses, including those pursuant to Section 5.6 or
Section 8.5 and, second to accrued interest under the Note, and third to
principal amounts outstanding under the Note; provided, however, subject to
Section 8.1.2 of this Agreement, that after the date on which the final payment
of principal with respect to the Loan is due or following and during any Event
of Default, all payments received on account of Borrower’s Liabilities shall be
applied in whatever order, combination and amounts as Lender, in its sole and
absolute discretion, decides, to all costs, expenses and other indebtedness
owing to Lender under the Transaction Documents.

3. DISBURSEMENT.

3.1 Initial Disbursement. Following the Closing and the delivery of all items
required by Section 3, at such time as all of the terms and conditions in
Section 3.3 have been satisfied by Borrower and Borrower has executed and
delivered to Lender each of the Transaction Documents and any other related
documents in form and substance reasonably satisfactory to Lender, Lender shall
disburse to Borrower an amount up to $25,000,000. In the event Borrower fails to
satisfy any disbursement conditions, Borrower nevertheless shall pay all costs
and expenses incurred by Lender in connection with the transactions contemplated
herein promptly upon receipt of an invoice therefor from Lender.

3.2 Closing Deliveries. In conjunction with and as additional (but independent)
supporting evidence for certain of the covenants, representations and warranties
made by Borrower herein, at the Closing and as a condition of the disbursement
to be made pursuant to this Agreement (the “Initial Disbursement”), Borrower
shall deliver or cause to be delivered to Lender each of the following, each of
which shall be in form and substance satisfactory to Lender, in its sole and
absolute discretion:

 

18



--------------------------------------------------------------------------------

3.2.1 Searches. Such UCC, tax lien and judgment searches regarding Borrower and
Subsidiary Bank pertaining to the jurisdictions in which Borrower is organized
and headquartered.

3.2.2 Opinion. An opinion of counsel of Borrower in substantially a form
reasonably satisfactory to Lender, dated as of the Closing Date.

3.2.3 Transaction Documents. The Transaction Documents, including the Note.

3.2.4 Authority Documents.

3.2.4.1. Copies certified by the appropriate secretary of state or Governmental
Agency of (i) the charter of Borrower, and (ii) the articles of association of
Subsidiary Bank.

3.2.4.2. Certificates for (i) Borrower issued by the Secretary of State of the
State of Tennessee and (ii) Subsidiary Bank issued by the OCC, evidencing the
existence and/or good standing of Borrower and Subsidiary Bank, as applicable.

3.2.4.3. Copies certified by the Secretary or an Assistant Secretary of Borrower
and the Subsidiary Bank, as applicable, of the Bylaws of Borrower and Subsidiary
Bank.

3.2.4.4. Copies certified by the Secretary or an Assistant Secretary of Borrower
of resolutions of the board of directors of Borrower authorizing the execution,
delivery and performance of this Agreement, the Note and the other Transaction
Documents.

3.2.4.5. An incumbency certificate of the Secretary or an Assistant Secretary of
Borrower certifying the names of the officer or officers of Borrower authorized
to sign this Agreement, the Note and the other documents provided for in this
Agreement, together with a sample of the true signature of each such officer
(Lender may conclusively rely on such certificate until formally advised by a
like certificate of any changes therein).

3.2.5 Regulatory Consents. Copies certified by the Secretary or an Assistant
Secretary of Borrower and Subsidiary Bank of all documents evidencing all
necessary consents, approvals and determinations of any Governmental Agency with
respect to this Agreement and the other Transaction Documents and the borrowings
contemplated hereby to the extent such consents, approval and determinations are
required to be received on or prior to the Initial Disbursement.

3.2.6 Instructions. The Instructions, if any.

3.2.7 Fees and Costs of Lender. Payment of the origination fee described in
Section 2.4 and all reasonable costs and expenses incurred by Lender to date in
connection with the transactions contemplated herein, including Lender’s
attorneys’ fees and expenses and other reasonable fees and expenses paid or
payable to any other parties.

 

19



--------------------------------------------------------------------------------

3.2.8 Other Requirements. Such other additional information regarding Borrower,
Subsidiary Bank and their respective assets, liabilities (including any
liabilities arising from, or relating to, legal proceedings) and contracts as
Lender may require in its sole discretion.

3.2.9 Other Documents. Such other certificates, affidavits, schedules,
resolutions, opinions, notes and/or other documents that are provided for
hereunder or as Lender may reasonably request.

3.3 Conditions to Each Borrowing Tranche. Notwithstanding anything to the
contrary contained herein, the continued performance, observance and compliance
of and with all of the covenants, conditions and agreements of Borrower
contained herein (whether or not non-performance constitutes an Event of
Default) and in the other Transaction Documents shall be further conditions
precedent to any disbursement of the proceeds under the Loan and any Borrowing
Tranche except to the extent waived by Lender. In addition, Lender shall not be
required to disburse proceeds under the Loan at any time that any of the
following is true:

3.3.1 Default. There exists an Event of Default or Unmatured Event of Default.

3.3.2 Representations and Warranties. Any representation or warranty of Borrower
contained herein or any information set forth in the recitals hereto, shall not
be true on and as of the date of any Borrowing Tranche, with the same effect as
though such representations and warranties had been made, or such information
had been presented, on and as of such date, except to the extent that such
representations and warranties specifically refer to an earlier date.

3.3.3 Approvals. All necessary or appropriate actions and proceedings have not
been taken in connection with, or relating to, the transactions contemplated
hereby and all documents incident thereto have not been completed and tendered
for delivery, in substance and form reasonably satisfactory to Lender, including
if appropriate in the opinion of Lender, Lender’s failure to have received
evidence of all necessary approvals from Governmental Agencies.

3.3.4 Other Documents. Lender has not received in substance and form reasonably
satisfactory to Lender, all instruments, certificates, affidavits, schedules,
resolutions, opinions, notes, and/or other documents that are provided for
hereunder.

3.3.5 Legislation or Proceedings. Any legislation has been passed or any suit or
other proceeding has been instituted the effect of which is to prohibit, enjoin
(or to declare unlawful or improper) or otherwise materially and adversely
affect, in Lender’s sole and absolute judgment, Borrower’s performance of its
obligations hereunder, or any litigation or governmental proceeding has been
instituted or threatened against Borrower or any Subsidiary or any of their
officers or shareholders that could reasonably be expected to be determined
adversely and, if so determined, have a Material Adverse Effect.

Lender’s refusal to disburse any proceeds of the Loan on account of the
provisions of this Section 3.3 shall not alter or diminish any of Borrower’s
other obligations hereunder or

 

20



--------------------------------------------------------------------------------

otherwise prevent any breach or default of Borrower hereunder from becoming an
Event of Default. Each Rate Election Notice submitted by Borrower hereunder
shall constitute an affirmation that Borrower has performed, observed and
complied with its covenants, conditions and agreements contained herein in all
material respects.

4. GENERAL REPRESENTATIONS AND WARRANTIES. Borrower hereby covenants, represents
and warrants to Lender as follows:

4.1 Organization and Authority.

4.1.1 Organization Matters. Borrower (a) is a corporation duly organized and
validly existing under the laws of the State of Tennessee; (b) is duly qualified
as a foreign corporation and in good standing in the State of Tennessee and all
jurisdictions in which it is doing business except where the failure to so
qualify would not have a Material Adverse Effect; (c) has all requisite power
and authority, corporate or otherwise, to own, operate and lease its properties
and to carry on its business as now being conducted, and to enter into this
Agreement and the other Transaction Documents to which it is a party; and (d) is
registered as a bank holding company under the Bank Holding Company Act of 1956,
as amended. Each of Subsidiary Bank and the other Subsidiaries is duly
organized, validly existing and chartered under the laws of the jurisdiction of
its organization, and has all requisite power and authority, corporate or
otherwise, to own, operate and lease its properties and to carry on its business
as now being conducted, except, in the case of a Subsidiary other than
Subsidiary Bank, where the failure of such Subsidiary to have the requisite
power and authority, corporate or otherwise, to own, operate and lease its
properties and to carry on its business as now being conducted would not have a
Material Adverse Effect. The deposit accounts of Subsidiary Bank are insured by
the FDIC to the fullest extent permitted by applicable law. Borrower and
Subsidiary Bank have made payment of all applicable franchise and similar taxes
in the State of Tennessee, and in all of the other respective jurisdictions in
which they are incorporated, chartered or qualified, prior to delinquency,
except for any such taxes (i) where the failure to pay such taxes would not have
a Material Adverse Effect, (ii) the validity of which is being contested in good
faith and (iii) for which proper reserves have been set aside on the books of
Borrower or Subsidiary Bank, as the case may be.

4.1.2 Capital Stock of the Subsidiary Bank. Section 4.1.2 of the Disclosure
Schedule correctly sets forth (a) the state or states in which Subsidiary Bank
owns, leases, operates, maintains, controls or otherwise has an interest in any
bank or branch offices, loan production offices, deposit production offices,
remote service units for the production of deposits or loans, or any ATMs, and
the state or states in which Subsidiary Bank owns or leases any Property used in
its operations, and (b) a list of each class of stock of Subsidiary Bank as well
as the owners of record and beneficial owners thereof, including the number of
shares held by each, and, except as otherwise stated in Section 4.1.2 of the
Disclosure Schedule, there is no plan, agreement or understanding providing for,
or contemplating, the issuance of any additional shares of capital stock of
Subsidiary Bank. All of the Subsidiary Bank Shares have been duly authorized,
legally and validly issued, fully paid and nonassessable, except as provided in
12 U.S.C. § 55, and the Subsidiary Bank Shares are owned by Borrower free and
clear of all pledges, liens, security interests, charges or encumbrances, and
following the Closing Date, Borrower will own the Subsidiary Bank Shares free
and clear of all pledges, liens, security interests, charges or encumbrances.
None of the Subsidiary Bank Shares have been issued in

 

21



--------------------------------------------------------------------------------

violation of any shareholder’s preemptive rights. Except as otherwise stated in
Section 4.1.2 of the Disclosure Schedule, there are no outstanding options,
rights, warrants or other agreements or instruments obligating Borrower to
issue, deliver or sell, or cause to be issued, delivered or sold, additional
shares of the capital stock of Subsidiary Bank.

4.2 No Impediment to Transactions.

4.2.1 Transaction is Legal and Authorized. The borrowing of the principal amount
of the Loan, the execution of this Agreement and the other Transaction Documents
and compliance by Borrower or any Subsidiary, as applicable, with all of the
provisions of this Agreement and of the other Transaction Documents are within
the corporate and other powers of Borrower or such Subsidiary, as applicable.
This Agreement and the other Transaction Documents to which Borrower or such
Subsidiary, as applicable, is a party have been duly authorized, executed and
delivered by Borrower or any Subsidiary, as applicable, and are the legal, valid
and binding obligations of Borrower or such Subsidiary, as applicable,
enforceable in accordance with their respective terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium, or other laws relating to or limiting creditors’ rights or equitable
principles generally.

4.2.2 No Defaults or Restrictions. Neither the execution and delivery of the
Transaction Documents nor compliance with their terms and conditions will
(a) violate, conflict with or result in a material breach of, or constitute a
material default under: (i) the charter or bylaws of Borrower or the articles of
association or bylaws of Subsidiary Bank; (ii) any of the terms, obligations,
covenants, conditions or provisions of any corporate restriction or of any
indenture, mortgage, deed of trust, pledge, bank loan or credit agreement, or
any other material agreement or instrument to which Borrower is now a party or
by which Borrower or any of its properties may be bound or affected; (iii) any
judgment, order, writ, injunction, decree or demand of any court, arbitrator,
grand jury, or Governmental Agency applicable to Borrower; or (iv) any statute,
rule or regulation applicable to Borrower, or (b) result in the creation or
imposition of any lien, charge or encumbrance of any nature whatsoever upon any
property or asset of Borrower or Subsidiary Bank except in the case of (a)(ii),
(a)(iii), (a)(iv) and (b), such violations, conflicts, breaches, defaults,
liens, charges or encumbrances as would not have a Material Adverse Effect.
Neither Borrower nor Subsidiary Bank is in material default in the performance,
observance or fulfillment of any of the terms, obligations, covenants,
conditions or provisions contained in any material indenture or other agreement
creating, evidencing or securing Indebtedness of any kind or pursuant to which
any such Indebtedness is issued, or other agreement or instrument to which
Borrower or Subsidiary Bank is a party or by which Borrower or Subsidiary Bank
or their properties may be bound or affected.

4.2.3 Governmental Consent. No governmental orders, permissions, consents,
approvals or authorizations are required to be obtained by Borrower or
Subsidiary Bank and no registrations or declarations are required to be filed by
Borrower or Subsidiary Bank in connection with, or contemplation of, the
execution and delivery of, and performance under, this Agreement and the other
Transaction Documents that have not already been obtained or completed.

 

22



--------------------------------------------------------------------------------

4.3 Purposes of the Loan.

4.3.1 Use of Proceeds. Borrower shall use the proceeds of the Loan solely to
fund the redemption of the TARP-CPP Stock and no proceeds may be used for
general corporate purposes or to fund capital infusions into the Subsidiary
Bank. Borrower will not use any part of the proceeds of the Loan (a) directly or
indirectly to purchase or carry any margin security or reduce or retire any
indebtedness originally incurred to purchase any such margin security within the
meaning of Regulation U of the FRB, or (b) so as to involve Borrower or Lender
in a violation of Regulation U of the FRB. Borrower agrees to execute, or cause
to be executed, all instruments necessary to comply with all of the requirements
of Regulation U of the FRB.

4.3.2 Usury. None of the amounts to be received by Lender as interest under the
Note pursuant to the terms of the Note and the other Transaction Documents is
usurious or illegal under any applicable law.

4.4 Financial Condition.

4.4.1 Borrower Financial Statements. Borrower has delivered to Lender copies of
the consolidated financial statements of Borrower (which financial statements
shall include the financial statement accounts and information of Subsidiary
Bank) as of and for the year ended December 31, 2011 (the “Borrower 2011
Financial Statement Date”), audited by Borrower’s Accountant (the “Borrower 2011
Financial Statements”). The Borrower 2011 Financial Statements are true and
correct in material respects, have been prepared in accordance with the
respective books of account and records of Borrower and its Subsidiaries, have
been prepared in accordance with GAAP applied on a basis consistent with prior
periods, and fairly and accurately present, in all material respects, the
financial condition of Borrower and its Subsidiaries and their assets and
liabilities and the results of their operations as of such date and for the
fiscal year then ended. In addition, Borrower has delivered to Lender copies of
the call reports filed by Subsidiary Bank and copies of the quarterly financial
reports filed by the Borrower with the applicable federal regulator, in each
case for the quarterly period ending March 31, 2012 (such call reports and
regulatory filings, “Interim Financial Statements” and together with the
Borrower 2011 Financial Statements, the “Borrower Financial Statements”). The
Borrower Interim Financial Statements are true and correct in material respects
and have been prepared in accordance with the respective books of account and
records of Subsidiary Bank and Borrower and its Subsidiaries, as the case may
be, and in accordance with applicable banking regulations, rules and guidelines
on a basis consistent with prior periods, and fairly and accurately present in
all material respects the financial condition of Borrower and Subsidiary Bank,
as the case may be, and their respective assets and liabilities and the results
of their respective operations as of such date and for the period(s) covered
thereby, subject to year-end adjustments and the absence of notes. The Borrower
Financial Statements contain and reflect provisions for taxes, reserves and
other liabilities of Borrower in accordance with GAAP and applicable banking
regulations, rules, and guidelines, respectively. Neither Borrower nor
Subsidiary Bank has any material debt, liability or obligation of any nature
(whether accrued, contingent, absolute or otherwise) required to be provided for
or disclosed under GAAP that is not provided for or disclosed in the Borrower
Financial Statements.

 

23



--------------------------------------------------------------------------------

4.4.2 Absence of Default. No event has occurred that either of itself or with
the lapse of time or the giving of notice or both, would give any creditor of
Borrower the right to accelerate the maturity of any indebtedness of Borrower
for borrowed money. Borrower is not in default under any other lease, agreement
or instrument, or any law, rule, regulation, order, writ, injunction, decree,
determination or award, except for such defaults as would not have a Material
Adverse Effect.

4.4.3 Loans. To Borrower’s knowledge, each loan having an outstanding balance of
more than $5,000,000 and reflected as an asset of Subsidiary Bank in the
Borrower Financial Statements is the legal, valid and binding obligation of the
obligor named therein, enforceable in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium, or other laws relating to or limiting creditors’ rights or equitable
principles generally. As of the date hereof and the date of any quarterly
compliance certificate delivered under Section 6.3, to Borrower’s knowledge,
(a) no obligor named therein is seeking to avoid the enforceability of the terms
of any loan having an unpaid balance (principal and accrued interest) in excess
of $5,000,000, and (b) no loan having an unpaid balance (principal and accrued
interest) in excess of $5,000,000 is subject to any valid defense, offset or
counterclaim.

4.4.4 Allowance for Loan and Lease Losses. The allowance for loan and lease
losses shown in the Borrower Financial Statements is adequate to provide for
losses, net of recoveries relating to loans previously charged off, on loans and
leases outstanding as of the date of such statements or reports.

4.4.5 Solvency. After giving effect to the consummation of the transactions
contemplated by this Agreement, Borrower has capital sufficient to carry on its
business and transactions and all businesses and transactions in which it is
about to engage and is solvent and able to pay its debts as they mature. No
transfer of property is being made and no indebtedness is being incurred in
connection with the transactions contemplated by this Agreement with the intent
to hinder, delay or defraud either present or future creditors of Borrower or
any Subsidiary.

4.4.6 Subordination. The Junior Subordinated Debentures are expressly
subordinate and junior in all respects (including, with respect to the right of
payment) to the Loan to the extent provided in each applicable indenture
pursuant to which the Junior Subordinated Debentures were issued. The Loan
constitutes “Senior Indebtedness” or “Senior Debt”, as applicable, and as
defined in each such applicable indenture.

4.5 Title to Properties.

4.5.1 Owned Property. Borrower and the Subsidiaries have, respectively, good and
marketable fee title to all the Property reflected in the Borrower Financial
Statements, and good and marketable title to all other property and assets
reflected in the Borrower Financial Statements, except for (a) real property and
other assets acquired and/or being acquired from debtors in full or partial
satisfaction of obligations owed to Subsidiary Bank, (b) property or other
assets leased by Borrower or any Subsidiary, and (c) property and assets sold or
otherwise disposed of for their fair market value subsequent to the date of the
Borrower Financial Statements. Except for property and other assets acquired
and/or being acquired from debtors in

 

24



--------------------------------------------------------------------------------

full or partial satisfaction of obligations owed to Subsidiary Bank and property
or other assets leased by Borrower or any Subsidiary, all property and assets of
any kind (real or personal, tangible or intangible) of Borrower and any
Subsidiary are free from any liens, encumbrances or defects in title, except for
(a) Permitted Liens and (b) such defects in title as would not be reasonably
expected to have a Material Adverse Effect. Except as identified in
Section 4.5.1 of the Disclosure Schedule or as may be filed in connection with
any Permitted Lien, no financing statement under the UCC that names Borrower or
Subsidiary Bank as debtor has been filed and neither Borrower nor Subsidiary
Bank has signed any financing statement or any pledge agreement authorizing any
secured party thereunder to file any such financing statement.

4.5.2 Leased Property. For Property leased by Borrower or any Subsidiary and
necessary in the ordinary course of the business of Borrower and its
Subsidiaries, Borrower and each such Subsidiary enjoy peaceful and undisturbed
possession under all of such Leases under which they are operating, all of which
permit the customary operations of Borrower and any Subsidiary, as applicable.
None of such Leases is in material default that could have a Material Adverse
Effect.

4.6 No Material Adverse Change. Since the Borrower 2011 Financial Statements
Date, the business, operations, properties and assets of Borrower and its
Subsidiaries, taken as a whole, have not been materially and adversely affected
in any way.

4.7 Legal Matters.

4.7.1 Compliance with Law. Borrower and the Subsidiaries have complied with all
applicable statutes, rules, regulations, orders and restrictions of any domestic
or foreign government, or any instrumentality or agency thereof, having
jurisdiction over the conduct of their respective businesses or the ownership of
their respective properties, except where any such failure to comply could not
reasonably be expected to have a Material Adverse Effect.

4.7.2 Taxes. Borrower and each Subsidiary have filed all United States income
tax returns and all material state and municipal tax returns that are required
to be filed, and have paid, or made adequate provision for the payment of, all
material taxes that have become due pursuant to said returns or pursuant to any
assessment received by Borrower or any Subsidiary, prior to delinquency, except
such taxes, if any, as are being contested in good faith and as to which
adequate reserves have been provided. To the knowledge of Borrower there is not
pending any audit, assessment or other proposed action or inquiry of the
Internal Revenue Service with respect to any material United States income tax
liability of Borrower or any Subsidiary. To Borrower’s knowledge, Borrower and
each Subsidiary have withheld amounts from their employees, shareholders or
holders of public deposit accounts and have complied in all material respects
with the tax withholding provisions of applicable federal, state and local laws
and each has filed all federal, state and material local returns and reports for
all years for which any such return or report would be due with respect to
employee income tax withholding, social security, unemployment taxes, income and
other taxes and all payments or deposits with respect to such taxes have been
made in all material respects within the time period required by law.

4.7.3 Regulatory Enforcement Actions. Except as set forth in Section 4.7.3 of
the Disclosure Schedule, as of the Closing Date none of Borrower, any Subsidiary
or any of their

 

25



--------------------------------------------------------------------------------

respective officers or directors is operating under any restrictions,
agreements, memoranda, commitments (other than restrictions of general
application) or any other actions of the type described in Section 8.1.1.10
imposed by any Governmental Agency, nor are any such restrictions threatened or
agreements, memoranda or commitments being sought by any Governmental Agency.

4.7.4 Pending Litigation. Except as otherwise disclosed in Section 4.7.4 of the
Disclosure Schedule and in Borrower’s most recent annual report filed on Form
10-K and quarterly report on Form 10-Q, there are no actions, suits, proceedings
or written agreements pending, or, to Borrower’s knowledge, threatened in
writing, against Borrower or any Subsidiary at law or in equity or before or by
any federal, state, municipal, or other governmental department, commission,
board, or other administrative agency, domestic or foreign, that, either
separately or in the aggregate, could reasonably be expected to be determined
adversely and, if so determined, to have a Material Adverse Effect; and none of
Borrower or any Subsidiary is in default with respect to any order, writ,
injunction, or decree of, or any written agreement with, any court, commission,
board or agency, domestic or foreign, if and to the extent that, either
separately or in the aggregate, such default(s) could reasonably be expected to
have a Material Adverse Effect.

4.7.5 RICO. There are no suits, actions or proceedings pending or, to Borrower’s
knowledge, threatened against Borrower or any Subsidiary, or any of the
principals thereof, under a RICO Related Law.

4.7.6 ERISA. All Employee Benefit Plans (as defined in Section 3(3) of ERISA)
established or maintained by Borrower or any ERISA Affiliate or to which
Borrower or any ERISA Affiliate contributes are in material compliance with
applicable requirements of ERISA, and are in material compliance with applicable
requirements (including qualification and non-discrimination requirements) of
the Code for obtaining the tax benefits the Code thereupon permits with respect
to such plans. Each Employee Benefit Plan which is a group health plan (within
the meaning of Section 5000(b)(1) of the Code) complies with and has been
maintained and operated in material compliance with each of the requirements of
Section 4980B of the Code. Neither Borrower nor any ERISA Affiliate has failed
to make on a timely basis any required contributions or to pay on a timely basis
any amounts with respect to any Employee Benefit Plan or ERISA or any other
applicable law. No “reportable event” or non-exempt “prohibited transaction,” as
defined in ERISA, has occurred and is continuing as to any Employee Benefit Plan
and no excise taxes have been incurred or security is required with respect to
any Employee Benefit Plan. No Employee Benefit Plan has, or as of the Closing
Date will have, any amount of unfunded benefit liabilities (as defined in
Section 4001(a)(18) of ERISA) for which Borrower or any ERISA Affiliate could be
liable to any Person under Title IV of ERISA if any such plan were terminated.
All Employee Benefit Plans are funded in accordance with Section 412 of the Code
(if applicable). There would be no obligations under Title IV of ERISA relating
to any Employee Benefit Plan that is a multiemployer plan if any such plan were
terminated or if Borrower or any ERISA Affiliate withdrew from any such plan.
Except as set forth in Section 4.7.6 of the Disclosure Schedule, and except as
required by Section 4980B of the Code or applicable state insurance laws,
neither Borrower nor any ERISA Affiliate has promised any employee medical
coverage after termination of employment, or promised medical coverage to any
former employee or other individual not employed by Borrower or any ERISA
Affiliate, and neither Borrower nor any ERISA Affiliate maintains or contributes
to any plan or arrangement providing medical benefits to employees after their
termination of employment or any other individual not employed by Borrower or
any ERISA Affiliate.

 

26



--------------------------------------------------------------------------------

4.7.7 Environmental. Except as set forth in Section 4.7.7 of the Disclosure
Schedule, no Property is or, to Borrower’s knowledge, has been a site for the
use, generation, manufacture, storage, treatment, release, threatened release,
discharge, disposal or transportation of any Hazardous Materials other than
those used, stored and released by Borrower within an office in the ordinary
course of business, and neither Borrower nor any Subsidiary has engaged in any
such activities each outside of those performed in the ordinary course of
business within an office. Each Property, and Borrower and each Subsidiary, are
in compliance with all Hazardous Materials Laws. Except as set forth in
Section 4.7.7 of the Disclosure Schedule, there are no claims or actions
(“Hazardous Materials Claims”) pending or, to Borrower’s knowledge, threatened,
nor have there been any such claims or actions in the past, against Borrower or
any Subsidiary or any Property by any Governmental Agency or by any other Person
relating to any Hazardous Materials or pursuant to any Hazardous Materials Law.

4.8 Borrower Status.

4.8.1 Non-Foreign Status. Borrower is not a nonresident alien for purposes of
U.S. income taxation and is not a foreign corporation, foreign partnership,
foreign trust or foreign estate (as said terms are defined in the Code or
regulations promulgated thereunder).

4.8.2 Investment Company Act. Borrower is not an “investment company” or a
company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended.

4.8.3 No Burdensome Agreements. None of Borrower or any Subsidiary is a party to
any agreement, instrument or undertaking or subject to any other restriction
(a) that could reasonably be expected to have a Material Adverse Effect, or
(b) under or pursuant to which Borrower or any Subsidiary is or will be required
to place (or under which any other Person may place) a lien (other than
Permitted Liens) upon any of its properties securing indebtedness either upon
demand or upon the happening of a condition, with or without such demand.

4.9 No Misstatement. The information, exhibits, reports, schedules or documents
furnished by Borrower to Lender in connection with the negotiation, execution or
performance of this Agreement and the funding of the Loan, do not contain any
untrue statement of a material fact, or omit (when taken as a whole) to state a
material fact or any fact necessary to make the statements contained therein not
misleading in light of the circumstances under which such statements were made
when made or furnished to Lender.

4.10 Representations and Warranties Generally. The representations and
warranties set forth in this Agreement or in any other Transaction Document will
be true and correct (a) on the date of this Agreement, (b) as otherwise provided
herein, and (c) as otherwise provided in the quarterly compliance certificates
delivered pursuant to Section 6.3 with the same force and effect as if made on
each such date except to the extent such representations and warranties relate
to an earlier date. All representations, warranties, covenants and agreements

 

27



--------------------------------------------------------------------------------

made in this Agreement or in any certificate or other document delivered to
Lender by or on behalf of Borrower pursuant to or in connection with this
Agreement shall be deemed to have been relied upon by Lender notwithstanding
Lender’s review of any documents or materials delivered by Borrower to Lender
pursuant to the terms hereof and notwithstanding any investigation heretofore or
hereafter made by Lender or on its behalf (and Borrower hereby acknowledges such
reliance by Lender in making the Loan and all disbursements thereunder) and,
furthermore, shall survive the making of any or all of the disbursements of
proceeds under the Loan and continue in full force and effect as long as there
remains unperformed any obligations of Borrower to Lender hereunder or under any
of the other Transaction Documents.

5. GENERAL COVENANTS, CONDITIONS AND AGREEMENTS. Borrower hereby further
covenants and agrees with Lender that so long as the Loan or any obligation of
Borrower to Lender in connection therewith is outstanding:

5.1 Compliance with Transaction Documents. Borrower shall comply with, observe
and timely perform each and every one of the covenants, agreements and
obligations under each and every one of the Transaction Documents.

5.2 Material Transactions.

5.2.1 Merger, Consolidation and Sale of Assets. Without the prior written
consent of Lender, Borrower shall not consolidate with or merge with (except for
consolidations or mergers (a) in which Borrower is the surviving entity or
(b) with any Subsidiary of Borrower) or sell, lease or otherwise transfer all or
substantially all of its assets to, any Person.

5.2.2 Restricted Payments. Without the prior written consent of Lender, Borrower
shall not declare or pay any dividend on, make any distributions with respect
to, or redeem, purchase, acquire or make a liquidation payment with respect to,
any of its capital stock; provided, however, that notwithstanding the foregoing,
Borrower may (a) make repurchases of its capital stock that are deemed to occur
upon the exercise of stock options or warrants if the capital stock repurchased
represents a portion of the exercise price of such options or warrants or
withholding of shares of capital stock upon the vesting of restricted stock,
restricted stock units or salary stock units, including in connection with the
satisfaction of withholding taxes related to such vesting; (b) pay dividends on
shares of TARP-CPP Stock; (c) redeem all of the outstanding shares of TARP-CPP
Stock and any warrants issued in connection with the issuance thereof; and
(d) make purchases on the open market directly, or indirectly through a plan
trustee or administrator, of shares of Borrower’s common stock for allocations
to participants in Borrower’s, or its ERISA Affiliates’, Employee Benefit Plans.

5.2.3 Incurring Debt; Liens. Without the prior written consent of Lender, which
consent shall not be unreasonably withheld, Borrower shall not itself, nor shall
it cause, permit or allow any Subsidiary to (a) create, assume, incur, have
outstanding, or in any manner become liable in respect of any Indebtedness other
than (i) as reflected in Section 5.2.3 of the Disclosure Schedule (including any
refinancings, renewals, amendments and extensions thereof); (ii)(A) Indebtedness
owed by the Borrower or any “affiliate” of the Borrower (as defined in
Regulation W of the FRB and Sections 23A and 23B of the Federal Reserve Act) to
the Subsidiary Bank not in violation of Regulation W of the FRB (as amended,
supplemented or

 

28



--------------------------------------------------------------------------------

otherwise modified); (B) Indebtedness owed by any Subsidiary to Borrower and
(C) Indebtedness owed by any Subsidiary to any Subsidiary; (iii) Indebtedness of
any Person acquired by Borrower that is subordinated to the Indebtedness under
this Agreement as long as Borrower is in compliance both before and after giving
effect to such acquisition with the covenants contained in Article 7 of this
Agreement and no Event of Default exists or would result from such acquisition;
(iv) Indebtedness incurred under Swap Contracts entered into by Borrower or any
Subsidiary in the ordinary course of business to hedge or mitigate risks to
which Borrower or any Subsidiary is exposed in the conduct of its business or
the management of its liabilities, including, but not limited to, Borrower’s
Indebtedness incurred under this Agreement; (v) Indebtedness constituting
obligations of Borrower or any Subsidiary under debentures, indentures, trust
agreements and guarantees in connection with the issuance by such Persons of
trust preferred securities that qualify as capital for regulatory purposes; and
(vi) with respect to obligations of the type specifically excluded from the
definition of “Indebtedness” in this Agreement, or (b) create, assume, incur,
suffer or permit to exist any mortgage, pledge, deed of trust, encumbrance
(including the lien or retained security title of a conditional vendor),
security interest, assignment, lien or charge of any kind or character upon or
with respect to any of their real or personal property, including any capital
stock owned by Borrower whether owned at the date hereof or hereafter acquired
other than Permitted Liens.

5.2.4 Asset Sales. Borrower shall not itself, nor shall it cause, permit or
allow any Subsidiary to dispose of by sale, assignment, lease or otherwise,
property or assets now owned or hereafter acquired if such property or assets
plus all other properties and assets sold, leased, transferred or otherwise
disposed of during the 12-month period ending on the date of such sale, lease or
other disposition shall have an aggregate value of more than 10% of the
consolidated assets of Borrower as reflected in the most recent balance sheet
delivered to Lender (pursuant to Section 6 hereof) prior to the commencement of
such period, except (a) that Subsidiary Bank may sell assets in good faith in
the ordinary course of its business, (b) Borrower and its Subsidiaries may sell,
assign, lease, transfer or otherwise dispose of property or assets to Borrower
or to another Subsidiary, (c) Borrower and its Subsidiaries may sell, assign,
lease, transfer or otherwise dispose of property or assets that are obsolete or
no longer useful in Borrower’s or such Subsidiary’s business, (d) Borrower and
each Subsidiary may sell, assign or transfer loans held for sale in the ordinary
course of its business, and (e) Borrower and each Subsidiary may sell, assign,
lease or transfer assets received upon or in lieu of foreclosure and upon assets
no longer subject to leases for the financing of personal property.

5.2.5 Subsidiary Capital Stock Matters. Except in connection with the
dissolution and wind-down of Subsidiary Bank’s current Subsidiary that is a real
estate investment trust, Borrower shall not permit or allow any Subsidiary to,
redeem, repurchase, acquire or make a liquidating payment (other than to
Borrower or to Subsidiary Bank or any Subsidiary of Subsidiary Bank) with
respect to any of its capital stock or other outstanding securities or otherwise
change its capital structure.

5.2.6 Making Loans. Borrower shall not, nor shall it cause, permit or allow any
Subsidiary to, make any loans or advances, whether secured or unsecured, to any
Person, other than loans or advances made by Subsidiary Bank in the ordinary
course of business and in accordance in all material respects with safe and
sound banking practices and applicable laws and regulations.

 

29



--------------------------------------------------------------------------------

5.2.7 Other Matters. Borrower shall notify Lender of any of the following at
least 10 days prior to the effectiveness thereof, or, in the case of matters
described in clause (c) below for which 10 days’ pre-effectiveness notice is not
given to Borrower, as soon as practicable: (a) any change in the name of
Borrower or Subsidiary Bank; (b) any change in the headquarters or principal
place of business of Borrower or any Subsidiary; and (c) the issuance, execution
or adoption of any formal or informal (whether voluntary or involuntary)
regulatory action with respect to Borrower or Subsidiary Bank at the request of
any Governmental Agency; and (d) any material change in the capital structure of
Borrower.

5.3 Subsidiary Bank Shares.

5.3.1 Encumbrance. Borrower shall not itself, nor shall it cause, permit or
allow any Subsidiary to directly or indirectly create, assume, incur, suffer or
permit to exist any pledge, encumbrance, security interest, assignment, lien or
charge of any kind or character on the Subsidiary Bank Shares. Borrower shall
not itself, nor shall it cause, permit or allow any Subsidiary to sell,
transfer, issue, reissue, exchange or grant any option with respect to any
Subsidiary Bank Shares other than sales, transfers, issuances, reissuances,
exchanges or grants to Borrower or any Subsidiary.

5.3.2 Dilution. Borrower shall not itself, nor shall it cause, permit or allow
any Subsidiary to cause or allow the percentage of Subsidiary Bank Shares owned
directly or indirectly by Borrower to diminish as a percentage of the
outstanding capital stock of Subsidiary Bank.

5.4 Business Operations.

5.4.1 Compliance with Transaction Documents. Borrower shall not breach or fail
to perform or observe in any material respect any of the terms and conditions of
the Note or any other Transaction Document. For purposes of this Agreement, any
failure by Borrower to pay any amounts under the Agreement, the Note or any
other Transaction Document when due (taking into account any applicable cure
period) shall be deemed to be material.

5.4.2 Affiliate Transactions. Other than transactions between or among the
Borrower and its Subsidiaries, Borrower shall not itself, nor shall it cause,
permit or allow any Subsidiary to enter into any transaction including the
purchase, sale or exchange of property or the rendering of any service, with any
Affiliate except in the ordinary course of business and in accordance with
applicable laws and regulations, and pursuant to the reasonable requirements of
Borrower’s or such Affiliate’s business and upon fair and reasonable terms
consistent with applicable laws and regulations and no less favorable to
Borrower or such Affiliate than would be obtained in a comparable arm’s length
transaction with a Person not an Affiliate.

5.4.3 Insurance. At its sole cost and expense, Borrower will maintain, and will
cause each Subsidiary to maintain, bonds and insurance to such extent, covering
such risks and with such deductibles and self-insurance as are usual and
customary for owners of similar businesses and properties in the same general
area in which Borrower or a Subsidiary operates, including insurance for fire
and other risks insured against by extended coverage, public liability
insurance, workers’ compensation insurance. All such bonds and policies of
insurance shall be in a form, in an amount and with issuers/insurers recognized
as adequate by prudent business persons.

 

30



--------------------------------------------------------------------------------

5.5 Compliance with Laws.

5.5.1 Generally. Borrower shall comply and cause each Subsidiary to comply in
all material respects with all applicable statutes, rules, regulations, orders
and restrictions in respect of the conduct of their respective businesses and
the ownership of their respective properties, except in such instances in which
the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.

5.5.2 Regulated Activities. Borrower shall not itself, nor shall it cause,
permit or allow any Subsidiary to (a) engage in any business or activity not
permitted by all applicable laws and regulations, including the FDI Act and any
regulations promulgated thereunder, or (b) make any loan or advance secured by
the capital stock of another bank or depository institution, or, in connection
therewith, acquire the capital stock, assets or obligations of or any interest
in another bank or depository institution, in each case other than in the
ordinary course of business and in accordance with applicable laws and
regulations.

5.5.3 Taxes. Borrower shall promptly pay and discharge all taxes, assessments
and other governmental charges imposed upon Borrower or any Subsidiary or upon
the income, profits, or property of Borrower or any Subsidiary and all claims
for labor, material or supplies that, if unpaid, might by law become a lien or
charge upon any material property of Borrower or any Subsidiary; provided,
however, that none of Borrower or any Subsidiary shall be required to pay any
such tax, assessment, charge or claim, so long as the validity thereof shall be
contested in good faith by appropriate proceedings, and adequate reserves
therefor shall be maintained on the books of Borrower and such Subsidiary.

5.5.4 ERISA. As soon as possible, and in any event within ten Business Days,
after: (a) Borrower or any ERISA Affiliate knows that with respect to any
Employee Benefit Plan, a “prohibited transaction,” a “reportable event,” or any
other event or condition which could subject Borrower or any ERISA Affiliate to
liability under ERISA or the Code; or (b) the institution of steps by Borrower
or any ERISA Affiliate to withdraw from, or the institution of any steps by any
party to terminate, any Employee Benefit Plan; has or may have occurred,
Borrower shall deliver to Lender a certificate of a responsible officer setting
forth the details of such matter, the action that Borrower proposes to take with
respect thereto, and, when known, any action taken or threatened by the Internal
Revenue Service, the U.S. Department of Labor, or the Pension Benefit Guaranty
Corporation. For purposes of this covenant, Borrower shall be deemed to have
knowledge of all facts known by the fiduciaries of any Employee Benefit Plan of
Borrower or any ERISA Affiliate.

5.5.5 Environmental Matters. Borrower shall: (a) exercise, and cause each
Subsidiary to exercise, due diligence in order to comply with all Hazardous
Materials Laws; (b) promptly advise Lender in writing and in reasonable detail
of (i) any Condition or Release required to be reported to any Governmental
Agency under any applicable Hazardous Materials Laws with respect to any
Property, (ii) any and all non-privileged written communications with respect to
Hazardous Materials Claims or any Condition or Release required to be reported
to any

 

31



--------------------------------------------------------------------------------

Governmental Agency with respect to any Property, (iii) any remedial action
taken by Borrower or any other Person in response to (A) any Hazardous Material
on, under or about any Property, the existence of which is reasonably likely to
give rise to a Hazardous Materials Claim, or (B) any Hazardous Materials Claim
that could reasonably be expected to have a Material Adverse Effect,
(iv) Borrower’s discovery of any occurrence or condition on any real property
adjoining or in the vicinity of any Property that could cause such Property or
any part thereof to be subject to any materially adverse restrictions on the
ownership, occupancy, transferability or use thereof under any Hazardous
Materials Law, and (v) with respect to any Property any request for information
from any Governmental Agency indicating that such agency has initiated an
investigation as to whether Borrower or any Subsidiary may be potentially
responsible for a Condition or Release or threatened Condition or Release of
Hazardous Materials; (c) at its own expense, provide copies of such documents as
Lender may reasonably request in relation to any matters disclosed pursuant to
this Section 5.5.5; (d) promptly take any and all necessary remedial action in
connection with any Condition or Release or threatened Condition or Release on,
under or from any Property in order to comply with all applicable Hazardous
Materials Laws. In the event Borrower or any Subsidiary undertakes any remedial
action with respect to such Hazardous Material on, under or about any Property,
Borrower or such Subsidiary shall conduct and complete such remedial action in
compliance with all applicable Hazardous Materials Laws and in accordance with
the policies, orders and directives of all Governmental Agencies. Borrower shall
permit Lender, from time to time and in its sole and absolute discretion, to
retain, at Borrower’s expense, an independent professional consultant to review
any report relating to Hazardous Materials prepared by or for Borrower or any
Subsidiary, and at reasonable times and subject to reasonable conditions to
conduct its own investigation of any Property, and if reasonably requested by
Lender, Borrower agrees to use commercially reasonable efforts to obtain
permission for Lender’s professional consultant to conduct its own investigation
of any Property and shall cause each Subsidiary to do the same. If reasonably
requested by Lender, Borrower shall grant to Lender, its agents, employees,
consultants, and contractors the right to enter into or on to, at reasonable
times, any Property to perform such tests on such Property as are reasonably
necessary to conduct such investigation. Borrower shall promptly notify Lender
of (1) any acquisition of stock, assets, or property by Borrower or any
Subsidiary that reasonably would be expected to expose Borrower or any
Subsidiary to, or result in, a Hazardous Materials Claim that would have a
Material Adverse Effect or that would be expected to have a Material Adverse
Effect on any governmental authorization, license, permit or approval then held
by Borrower or any Subsidiary, and (2) any proposed action outside the normal
course of business to be taken by Borrower or any Subsidiary to commence
industrial or other operations that could subject Borrower or any Subsidiary to
additional laws, rules or regulations, including, laws, rules and regulations
requiring additional environmental permits or licenses.

5.5.6 Environmental Indemnity. Borrower hereby agrees to defend, indemnify and
hold harmless Lender, its directors, officers, employees, agents, successors and
assigns (including any participants in the Loan) from and against any and all
losses, damages, liabilities, claims, actions, judgments, court costs and legal
or other expenses (including attorney’s fees and expenses) which Lender may
incur as a direct or indirect consequence of (a) any Hazardous Materials Claim
or any other violation of a Hazardous Materials Law, or (b) the use, generation,
manufacture, storage, disposal, threatened disposal, transportation or presence
of Hazardous Materials in, on, under or about the Property or otherwise by
Borrower or any Subsidiary. Borrower’s duty and obligations to defend, indemnify
and hold harmless Lender shall survive the cancellation of the Note and any
other Transaction Documents.

 

32



--------------------------------------------------------------------------------

5.5.7 Corporate Existence. Except in connection with a consolidation or merger
in compliance with Section 5.2.1 or in connection with a conversion of
Subsidiary Bank, Borrower shall do or cause to be done all things necessary to
maintain, preserve and renew its corporate existence and that of Subsidiary Bank
and its and their rights and franchises, and comply with all related laws
applicable to Borrower or Subsidiary Bank.

5.5.8 USA Patriot Act Matters. Borrower shall not, nor shall it cause, permit or
allow, any Subsidiary (a) to be or become subject at any time to any law,
regulation, or list of any Government Agency (including the U.S. Office of
Foreign Asset Control list) that prohibits or limits Lender from making any
advance or extension of credit to the Borrower or from otherwise conducting
business with the Borrower, or (b) to fail to provide documentary or other
evidence of Borrower’s identity as may be reasonably requested by Lender at any
time to enable Lender to verify Borrower’s identity or to comply with any
applicable law or regulation, including Section 326 of the USA Patriot Act of
2001, 31 U.S.C. Section 5318.

5.6 Lender Expenses. Whether or not the Initial Disbursement is made, Borrower
will (a) pay all reasonable costs and expenses of Lender incident to the
transactions contemplated by this Agreement including all costs and expenses
incurred in connection with the preparation, negotiation and execution of the
Transaction Documents, or in connection with any modification, amendment,
alteration, or the enforcement of this Agreement, the Note or the other
Transaction Documents, including Lender’s out-of-pocket expenses and the
reasonable charges and disbursements to counsel retained by Lender, and (b) pay,
on demand, and save Lender and all other holders of the Note harmless against
any and all liability with respect to, amounts payable as a result of (i) any
taxes that may be determined to be payable in connection with the execution and
delivery of this Agreement, the Note or the other Transaction Documents, or any
modification, amendment or alteration of the terms or provisions of this
Agreement, the Note or the other Transaction Documents, if and to the extent
Borrower is liable for such taxes pursuant to the other provisions of this
Agreement, (ii) any interest or penalties resulting from nonpayment or delay in
payment of such expenses, charges, disbursements, liabilities or taxes, and
(iii) any income taxes in respect of any reimbursement by Borrower for any of
such violations, taxes, interests or penalties paid by Lender. The obligations
of Borrower under this Section 5.6 shall survive the repayment in full of the
Note. Any of the foregoing amounts incurred by Lender and not paid by Borrower
within 10 days after demand by Lender shall bear interest from the date incurred
at the rate of interest in effect or announced by Lender from time to time as
its Base Rate plus 3% per annum and shall be deemed part of Borrower’s
Liabilities hereunder.

5.7 Inspection Rights. Borrower shall permit and cause the Subsidiaries to
permit Lender, through Lender’s employees, attorneys, accountants or other
agents, to inspect any of the properties, non-privileged corporate books and
financial books and records of Borrower and any Subsidiary at such times as
Lender reasonably may request upon reasonable advance notice to Borrower,
subject to Borrower’s or such Subsidiary’s confidentiality and privacy
obligations under applicable laws and regulations. Lender agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates (it

 

33



--------------------------------------------------------------------------------

being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction Lender or its Affiliates,
(c) to the extent required by applicable laws or regulations or by any subpoena
or similar legal process, (d) in connection with the exercise of any remedies
hereunder or under any other Transaction Document or any action or proceeding
relating to this Agreement or any other Transaction Document or the enforcement
of rights hereunder or thereunder, (e) subject to an agreement containing
provisions substantially the same as those of this Section, to any assignee of
or participant in, or any prospective assignee of or participant in, any of its
rights and obligations under this Agreement, (f) with the consent of Borrower or
(g) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section or (y) becomes available to Lender or its
Affiliates on a nonconfidential basis from a source other than Borrower. For
purposes of this Section, “Information” means all information received from
Borrower or any Subsidiary relating to Borrower or any Subsidiary or any of
their respective businesses, other than any such information that is available
to Lender on a nonconfidential basis prior to disclosure by Borrower or any
Subsidiary. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

Lender acknowledges that (a) the Information may include material non-public
information concerning Borrower or a Subsidiary, as the case may be, (b) it has
developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable law, including United States federal and state
securities laws.

6. REPORTING. For so long as the Loan or any obligation of Borrower to Lender in
connection therewith is outstanding, Borrower shall furnish and deliver or cause
to be furnished and delivered to Lender:

6.1 Annual. As soon as available, but in any event not more than 90 days after
the close of each fiscal year of Borrower, or within such further time as Lender
may permit, consolidated audited financial statements for Borrower and the
Subsidiaries, including a balance sheet and related profit and loss statement,
prepared in accordance with GAAP consistently applied throughout the periods
reflected therein, which financial statements shall be accompanied by the
unqualified opinion of Borrower’s Accountant.

6.2 Quarterly. As soon as available, but in any event not more than 45 days
after the close of each of the first three quarterly periods of each fiscal year
of Borrower with respect to Section 6.2(a) and not more than 45 days after the
close of each quarterly period of each fiscal year of Borrower with respect to
Sections 6.2(b) through 6.2(d), or within such further time as Lender may
permit: (a) a copy of the consolidated financial statements of Borrower
regarding such quarter, including balance sheet, statements of income and
retained earnings and a statement of cash flows for the quarter then ended;
(b) the call reports filed by Subsidiary Bank with federal bank regulatory
agencies; and (c) Forms FRY-9C and FRY-9LP filed by Borrower with federal bank
regulatory agencies.

 

34



--------------------------------------------------------------------------------

6.3 Compliance Certificate. Borrower shall furnish Lender, at the same time as
the financial reports referred to in Sections 6.1 and 6.2(a), a quarterly
compliance certificate in the form attached as Exhibit C hereto. Such quarterly
compliance certificate shall be signed by the Chief Executive Officer,
President, Chief Financial Officer or Treasurer of Borrower and shall also
contain, in a form and with such specificity as is reasonably satisfactory to
Lender, such additional information as Lender shall have reasonably requested by
Borrower prior to the submission thereof.

6.4 Copies of Other Reports and Correspondence. To the extent permitted by law,
promptly after same are available, or, in the case of clause (c) below, promptly
following Lender’s reasonable request therefor, copies of each of the following:
(a) each annual report, proxy or financial statement or other report or
communication sent by Borrower or any Subsidiary to the shareholders of
Borrower; (b) all annual, regular, periodic and special reports and registration
statements that Borrower or Subsidiary Bank may file or be required to file with
any federal or state banking regulatory agency or any other Governmental Agency
or with any securities exchange; and (c) non-privileged written reports
presented to the board of directors of Borrower or Subsidiary Bank (including
reports relating to delinquent, classified or assets requiring special attention
or monitoring) as Lender may reasonably request from time to time; (d) promptly
upon receipt thereof, one copy of each written audit report submitted to
Borrower by Borrower’s Accountant.

6.5 Proceedings. Promptly after receiving knowledge thereof, but in no event
later than the 30th day following receipt, notice in writing of all charges,
assessments, actions, suits and proceedings (as well as notice of the outcome of
any such charges, assessments, actions, suits and proceedings) that are
initiated by, or brought before, any court or Governmental Agency, in connection
with Borrower or any Subsidiary; provided, however, Borrower shall not be
obligated to provide such notice in connection with any of the foregoing that
could not reasonably be expected to be determined adversely and, if so
determined, to have a Material Adverse Effect.

6.6 Event of Default; Material Adverse Change. Promptly after the occurrence
thereof, notice of any other matter that has resulted in, or could reasonably be
expected to result in, a Default, an Unmatured Event of Default, an Event of
Default or that could reasonably be expected to have a Material Adverse Effect.

6.7 Issuance of Borrower Capital Instruments. An amended Section 4.1.2 of the
Disclosure Schedule in the event that Subsidiary Bank issues any capital stock
or any other instrument that qualifies as capital for regulatory purposes.

6.8 Other Information Requested by Lender. Such other information concerning the
business, operations, financial condition and regulatory status of Borrower or
any Subsidiary as Lender may from time to time reasonably request.

6.9 Electronic Delivery of Reporting Materials. Borrower shall be deemed to be
in compliance with its delivery obligations under this Section 6 with respect to
any documents or information that is publicly filed or delivered electronically
and if so filed or delivered electronically, shall be deemed to have been
delivered for purposes of this Agreement on the date

 

35



--------------------------------------------------------------------------------

(i) on which Borrower posts such documents, or provides a link thereto on
Borrower’s website on the Internet; or (ii) on which such documents are posted
on Borrower’s behalf on an Internet or intranet website, if any, to which Lender
has access (whether a commercial, third-party website or whether sponsored by
Lender).

7. FINANCIAL COVENANTS. For so long as the Loan or any obligation of Borrower to
Lender in connection therewith is outstanding:

7.1 Capitalization. Borrower (on a consolidated basis) shall, and shall cause
Subsidiary Bank to, maintain, as of the last day of each fiscal quarter of
Borrower, such capital as may be necessary to cause (a) Borrower to qualify as
“well capitalized” and (b) the Subsidiary Bank to qualify as “well capitalized,”
each in accordance with the rules, regulations and applicable guidance of its
respective primary federal regulator, as in effect from time to time and
consistent with the financial information and reports filed with the appropriate
Governmental Agency as contemplated in Section 6 hereof.

7.2 Risk-Based Capital. Borrower (on a consolidated basis) shall, and shall
cause Subsidiary Bank to maintain a “Total Risk-Based Capital Ratio” (Total
Capital divided by Total Risk-Based Assets) equal to or in excess of twelve
percent (12%) as measured as of the last day of each fiscal quarter of Borrower.
All ratios and capital amounts required in this section shall be calculated in
accordance with the rules, regulations and applicable guidance of the applicable
primary federal regulator as in effect from time to time and shall be derived
from and be consistent with the applicable quarterly financial statements filed
with the appropriate Governmental Agency, as contemplated in Section 6 hereof.

7.3 Nonperforming Assets to Capital. Borrower (on a consolidated basis) shall,
and shall cause Subsidiary Bank to, maintain, as of the last day of each fiscal
quarter of Borrower, a ratio of Nonperforming Assets to Tangible Primary Capital
(Nonperforming Assets divided by Tangible Primary Capital) of not more than 20%.
For purposes of this Agreement, “Nonperforming Assets” shall mean the sum of all
other real estate owned and repossessed assets, non-accrual loans and loans on
which any payment is 90 or more days past due but which continue to accrue
interest but excluding any troubled debt restructurings (so long as it continues
to accrue interest), and “Tangible Primary Capital” shall mean, on a
consolidated basis, the total amount of (i) the capital stock, plus (ii) the
surplus, plus (iii) the undivided profits, plus (iv) the Allowance for Loan
Losses (as defined in Section 7.4), plus (v) capital qualified notes and
debentures (to the extent such instruments qualify as capital in accordance with
the rules, regulations and applicable guidance of the applicable primary federal
regulator) minus (vi) all intangibles.

7.4 Reserves to Nonperforming Loans. Borrower (on a consolidated basis) shall,
and shall cause Subsidiary Bank to maintain, as of the last day of each calendar
quarter of Borrower, a ratio of the Allowances for Loan Losses to Nonperforming
Loans (Allowance for Loan Losses divided by Nonperforming Loans) of not less
than 100%. For purposes of this Agreement, “Nonperforming Loans” shall mean the
sum of all non-accrual loans and loans on which any payment is 90 or more days
past due but which continue to accrue interest, but excluding any troubled debt
restructurings (so long as it continues to accrue interest), and “Allowance for
Loan Losses” shall mean the amount of such balance sheet account of Subsidiary
Bank which, in all cases, shall be derived from the quarterly reports filed with
the applicable primary federal regulator and shall be consistent with the
financial information and reports contemplated in Section 6 hereof.

 

36



--------------------------------------------------------------------------------

7.5 Minimum Fixed Charge Coverage Ratio. Borrower (on a consolidated basis)
shall maintain, as measured as of the last day of each fiscal quarter of
Borrower (i) on an annualized single quarter basis through September 30, 2012,
and (ii) on a rolling four quarter basis starting December 31, 2012, a Fixed
Charge Coverage Ratio in an amount that equals or exceeds 1.25X (125%). For
purposes of this Agreement, “Fixed Charge Coverage Ratio” shall mean with
respect to the applicable period, the sum of (a) net income of Borrower (on a
consolidated basis) plus (b) the amount of any goodwill amortization expense,
plus (c) all contractually due interest which sum shall be reduced by any
dividends or similar distributions declared or paid (without duplication), by
Borrower, which net amount shall be divided by an amount equal to the sum of all
contractually due interest and principal amounts (assuming an annual principal
amount of $2,500,000 on the Indebtedness incurred hereunder) which, in all
cases, shall be derived from the quarterly reports filed with the applicable
primary federal regulator and shall be consistent with the financial information
and reports contemplated in Section 6 hereof.

8. BORROWER’S DEFAULT.

8.1 Borrower’s Defaults and Lender’s Remedies.

8.1.1 Events of Default. Regardless of whether Borrower has given the required
notice under Section 6.6, the occurrence of one or more of the following will
constitute a “Default” and each of the events described below shall be an “Event
of Default” under this Agreement:

8.1.1.1. Borrower fails to pay (a) any principal on the Note when due, (b) any
interest on the Note when the same becomes due, or (c) any other fees, charges,
costs or expenses under this Agreement or any other Transaction Document within
5 days after the same becomes due (or, if no due date is provided therefor, 5
days after payment is requested); or

8.1.1.2. Failure of Borrower or any Subsidiary to perform or observe any
agreement, undertaking, instrument, term, provision, obligation, condition, or
covenant (other than any such failure that results in an Event of Default as
expressly provided in any other clause of this Section 8.1.1) required to be
performed or observed by Borrower or any Subsidiary hereunder or under any other
Transaction Document, and in each case such failure continues uncured for a
period of 15 Business Days after written notice of failure to perform or observe
is given to Borrower by Lender; or

8.1.1.3. Any financial information, statement, certificate, representation or
warranty given to Lender by or concerning Borrower in connection with entering
into this Agreement or any other Transaction Documents, or required to be
furnished under the terms hereof or thereof, proves untrue or misleading in any
material respect (as determined by Lender in the exercise of its reasonable
judgment) as of the time when given and such untrue or misleading condition
continues uncured for 30 days after written notice thereof is given to Borrower
by Lender; or

 

37



--------------------------------------------------------------------------------

8.1.1.4. Borrower defaults, or otherwise fails to satisfy all of its obligations
(except if each such default or failure to satisfy any such obligation has been
waived by the holder of such Indebtedness in writing), under the terms of any
loan agreement, promissory note, lease, conditional sale contract or other
agreement, document or instrument evidencing, governing or securing any
Indebtedness (other than the Loan) in excess of $5,000,000 owing by Borrower to
any third party, in each case beyond any period of cure, notice or grace
provided for in the instrument or instruments evidencing such Indebtedness and
after giving effect to any forbearance arrangements relating thereto; or

8.1.1.5. Any “Event of Default” or “Default” as defined under any of the
Transaction Documents (other than this Agreement) occurs and is continuing, in
each case beyond any period of grace provided for therein; or

8.1.1.6. The wind-down or dissolution of Borrower; or

8.1.1.7. The execution by Borrower of any financing agreements or similar
arrangements of any kind whatsoever relating to or otherwise creating an
interest in all or any part of the Subsidiary Bank Shares; or

8.1.1.8. Reserved.

8.1.1.9. Any order or decree is entered by any court of competent jurisdiction
directly or indirectly enjoining or prohibiting Borrower from performing any of
its obligations under this Agreement or any of the other Transaction Documents,
and such order or decree is not vacated, and the proceedings out of which such
order or decree arose are not dismissed, within 60 days after the granting of
such decree or order; or

8.1.1.10. The FRB, the OCC, the FDIC or other Governmental Agency charged with
the regulation of depository institutions: (a) issues to Borrower or Subsidiary
Bank, or initiates any action, suit or proceeding to obtain against, impose on
or require from Borrower or Subsidiary Bank, a memorandum of understanding
(other than a compliance-related memorandum of understanding that would not
impose material restrictions on the business of Borrower or Subsidiary Bank and
would not, in the reasonable determination of Borrower, require disclosure under
the federal securities laws), a cease and desist order or similar regulatory
order, the assessment of civil monetary penalties (other than de minimis civil
monetary penalties imposed in connection with technical violations of laws or
regulations that do not exceed, in the aggregate, $100,000), articles of
agreement, an operating agreement, a capital directive, a capital restoration
plan, any restrictions or limitations that prevent or as a practical matter
impair the payment of dividends or the payments of any debt by Borrower or
Subsidiary Bank, restrictions or limitations that make the payment of the
dividends by Borrower or Subsidiary Bank subject to prior regulatory notice or
approval, a notice or finding under Section 8(a) of the FDI Act, or any similar
enforcement action, measure or proceeding; or (b) proposes or issues to any
executive officer or director of Borrower or Subsidiary Bank, or initiates any
action, suit or proceeding to obtain against, impose on or require from any such
officer or

 

38



--------------------------------------------------------------------------------

director, a cease and desist order or similar regulatory order, a removal order
or suspension order, or the assessment of civil monetary penalties (other than
de minimis civil monetary penalties imposed in connection with technical
violations of laws or regulations that do not exceed, in the aggregate,
$25,000); or

8.1.1.11. The filing of formal charges by any Governmental Agency, including the
issuance of an indictment, under a RICO Related Law against Borrower or
Subsidiary Bank; or

8.1.1.12. Final judgment or judgments for the payment of money in an amount in
excess of $5,000,000 is or are outstanding against Borrower or against any of
its property or assets, and any one of such judgments has remained unpaid,
unvacated, unbonded or unstayed by appeal or otherwise for a period of 60 days
from the date of its entry; or

8.1.1.13. Subsidiary Bank is notified that it is considered an institution in
“troubled condition” within the meaning of 12 U.S.C. Section 1831i and the
regulations promulgated thereunder, or if a conservator or receiver is appointed
for Subsidiary Bank; or

8.1.1.14. Borrower or Subsidiary Bank becomes insolvent or is unable to pay its
debts as they mature; or makes an assignment for the benefit of creditors or
admits in writing its inability to pay its debts as they mature; or suspends
transaction of its usual business; or if a trustee, conservator or receiver of
any substantial part of the assets of Borrower or Subsidiary Bank is applied for
or appointed, or

8.1.1.15. Any proceedings involving Borrower or Subsidiary Bank are commenced by
or against Borrower or Subsidiary Bank under any bankruptcy, reorganization,
arrangement, insolvency, readjustment of debt, dissolution or liquidation law or
statute of the federal government or any state government, and, in the case of
an involuntary proceeding, either (a) such proceeding is not dismissed within 45
days after the commencement thereof, or (b) an order shall be entered approving
the petition in such proceeding; or

8.1.1.16. Borrower applies for, consents to or acquiesces in the appointment of
a trustee, receiver, conservator or liquidator for itself under Chapter 7 or
Chapter 11 of the Bankruptcy Code (the “Bankruptcy Code Provisions”), or in the
absence of such application, consent or acquiescence, a trustee, conservator,
receiver or liquidator is appointed for Borrower under the Bankruptcy Code
Provisions, or any bankruptcy, reorganization, debt arrangement or other
proceeding or any dissolution, liquidation, or conservatorship proceeding is
instituted by or against Borrower under the Bankruptcy Code Provisions, or if
Borrower is enjoined, restrained or in any way prevented from conducting all or
any material part of its business under the Bankruptcy Code Provisions; or
Subsidiary Bank applies for, consents to or acquiesces in the appointment of a
receiver for itself, or in the absence of such application, consent or
acquiescence, a receiver is appointed for Subsidiary Bank; or

8.1.1.17. The capital stock of Subsidiary Bank is attached, seized, subjected to
a writ of distress warrant, or is levied upon or becomes subject to any lien,
claim, security interest or other encumbrance of any kind, or comes within the
possession of any receiver, trustee, custodian or assignee for the benefit of
creditors.

 

39



--------------------------------------------------------------------------------

8.1.2 Lender’s Remedies. Upon the occurrence of any Event of Default, Lender
shall have the right, if such Event of Default shall then be continuing, in
addition to all the remedies conferred upon Lender by law or equity or the terms
of any Transaction Document, to do any or all of the following, concurrently or
successively, without notice to Borrower; provided, however, upon the occurrence
of an Event of Default indentified in any of Sections 8.1.1.14 through 8.1.1.16,
the unpaid principal amount under the Loan, all interest and all other amounts
outstanding under this Agreement or any other Transaction Document shall
automatically become due and payable without further act of Lender:

8.1.2.1. Declare the Note to be, and it shall thereupon become, immediately due
and payable without presentment, demand, protest or notice of any kind, all of
which are hereby expressly waived, anything contained herein or in the Note to
the contrary notwithstanding; or

8.1.2.2. Terminate Lender’s obligations under this Agreement to extend credit of
any kind or to make any disbursement, whereupon the commitment and obligation of
Lender to extend credit or to make disbursements hereunder shall terminate.

8.2 Protective Advances. If an Event of Default occurs, Lender may (but shall in
no event be required to) cure any such Event of Default and any amounts expended
by Lender in so doing, as determined by Lender in its sole and absolute
discretion, shall (a) be deemed advanced by Lender under an obligation to do so
regardless of the identity of the person or persons to whom such funds are
furnished, (b) constitute additional advances hereunder, the payment of which is
additional indebtedness evidenced by the Note, and (c) become due and owing, at
Lender’s demand, with interest accruing from the date of disbursement thereof
until fully paid at the Default Rate.

8.3 Other Remedies. Nothing in this Article 8 is intended to restrict Lender’s
rights under any of the other Transaction Documents, other related documents, or
at law or in equity, and Lender may exercise such rights and remedies as and
when they are available.

8.4 No Lender Liability. To the extent permitted by law, Lender shall have no
liability for any loss, damage, injury, cost or expense resulting from any
action or omission by it, or any of its representatives, which was taken,
omitted or made in good faith.

8.5 Lender’s Fees and Expenses. In case of any Event of Default hereunder,
Borrower shall pay Lender’s fees and expenses including attorneys’ fees and
expenses, in connection with the enforcement of this Agreement or any of the
other Transaction Documents or other related documents.

9. MISCELLANEOUS.

9.1 Release; Indemnification. Borrower hereby releases Lender from any and all
causes of action, claims or rights which Borrower may now or hereafter have for,
or which may arise from, any loss or damage caused by or resulting from (a) any
failure of Lender to protect,

 

40



--------------------------------------------------------------------------------

enforce or collect in whole or in part any of the Loan, (b) any other act or
omission to act on the part of Lender, its officers, agents or employees, except
in each instance for those caused by Lender’s willful misconduct or gross
negligence. Borrower shall indemnify, defend and hold Lender and its Affiliates
(including their respective officers, directors, agents and employees) harmless
from and against any and all losses, liabilities, obligations, penalties,
claims, fines, demands, litigation, defenses, costs, judgments, suits,
proceedings, actual damages, disbursements or expenses of any kind or nature
whatsoever (including attorneys’ fees and expenses) that may at any time be
either directly or indirectly imposed upon, incurred by or asserted or awarded
against Lender or any of Lender’s Affiliates in connection with, arising from or
relating to Borrower’s breach of any covenant, obligation, agreement,
representation or warranty set forth in this Agreement or any other Transaction
Document, or arising from or relating to any willful misconduct by Borrower,
except to the extent Borrower establishes that the loss, liability, obligations,
penalty, claim, fine, demand, litigation, defense, cost, judgment, suit,
proceeding, damage, disbursement or expense arose solely by reason of Lender’s
or any of Lender’s Affiliates’ willful misconduct or gross negligence.

9.2 Assignment and Participation. Lender may pledge or otherwise hypothecate all
or any portion of this Agreement or grant participations herein (provided Lender
acts as agent for any participants, except as provided below) or in any of its
rights and security hereunder. Lender may also assign all or any part of the
Loan and Lender’s obligations in connection therewith to one or more commercial
banks or other financial institutions or investors (each an “Assignee Lender”).
Lender shall provide Borrower notice at least 10 days in advance of the identity
of any proposed Assignee Lender. Upon delivery to Borrower of an executed copy
of the Assignee Lender’s assignment and acceptance (a) each such Assignee Lender
shall be deemed to be a party hereto and, to the extent that rights and
obligations hereunder have been assigned and delegated to such Assignee Lender,
such Assignee Lender shall have the rights and obligations of Lender hereunder
and under the other Transaction Documents and other related documents
(b) Lender, to the extent that rights and obligations hereunder have been
assigned and delegated by it, shall be released from its obligations hereunder
and under the other Transaction Documents (including the obligation to fund the
Assignee Lender’s share of the Loan) and other related documents. Within five
Business Days after receipt of a copy of the executed assignment and acceptance
document, Borrower shall execute and deliver to Lender a new promissory note, as
applicable (for delivery to the relevant Assignee Lender), in the form of
Exhibit A hereto but substituting Assignee Lender’s name and evidencing such
Assignee Lender’s assigned portion of the Loan and a replacement promissory
note, as applicable, in the principal amount of the Loan retained by Lender
(such promissory note to be in exchange for, but not in payment of, the
promissory note then held by Lender). The replacement promissory note shall be
dated the date of the predecessor promissory note. Lender shall mark the
predecessor promissory note “exchanged” and deliver it to Borrower. Accrued
interest on that part of the predecessor promissory note evidenced by the new
promissory note held by the Assignee Lender, and accrued fees, shall be paid as
provided in the assignment agreement between Lender and to the Assignee Lender.
Accrued interest on that part of the predecessor promissory note evidenced by
the replacement promissory note held by Lender shall be paid to Lender. Accrued
interest and accrued fees shall be so apportioned between the promissory note
and paid at the same time or times provided in the predecessor promissory note
and in this Agreement. Borrower authorizes Lender to disclose to any prospective
Assignee Lender any financial or other information pertaining to Borrower or the
Loan so long as such Assignee Lender has agreed to be bound by

 

41



--------------------------------------------------------------------------------

the confidentiality provisions of this Agreement. Anything in this Agreement to
the contrary notwithstanding, and without the need to comply with any of the
formal or procedural requirements of this Agreement, including this Section 9.2,
Lender may at any time and from time to time pledge and assign all or any
portion of its rights under all or any of the Transaction Documents and other
related documents to a Federal Reserve Bank; provided that no such pledge or
assignment shall release Lender from its obligations thereunder.

9.3 Prohibition on Assignment. Borrower shall not assign or attempt to assign
its rights under this Agreement, either voluntarily or, except to the extent
permitted by the terms of Section 5.2.1 of this Agreement, by operation of law.

9.4 Time of the Essence. Time is of the essence of this Agreement.

9.5 No Waiver. No waiver of any term, provision, condition, covenant or
agreement herein contained shall be effective unless set forth in a writing
signed by Lender, and any such waiver shall be effective only to the extent set
forth in such writing. No failure to exercise or delay in exercising, by Lender
or any holder of the Note, of any right, power or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, power or privilege preclude any other or further exercise thereof, or the
exercise of any other right or remedy provided by law. The rights and remedies
provided in this Agreement are cumulative and not exclusive of any right or
remedy provided by law or equity. No notice or demand on Borrower in any case
shall, in itself, entitle Borrower to any other or further notice or demand in
similar or other circumstances or constitute a waiver of the rights of Lender to
any other or further action in any circumstances without notice or demand. No
consent or waiver, expressed or implied, by Lender to or of any breach or
default by Borrower in the performance of its obligations hereunder shall be
deemed or construed to be a consent or waiver to or of any other breach or
default in the performance of the same or any other obligations of Borrower
hereunder. Failure on the part of Lender to complain of any acts or failure to
act or to declare a Default or an Event of Default, irrespective of how long
such failure continues, shall not constitute a waiver by Lender of its rights
hereunder or impair any rights, powers or remedies on account of any breach or
default by Borrower.

9.6 Severability. Any provision of this Agreement that is unenforceable or
invalid or contrary to law, or the inclusion of which would adversely affect the
validity, legality or enforcement of this Agreement, shall be of no effect and,
in such case, all the remaining terms and provisions of this Agreement shall
subsist and be fully effective according to the tenor of this Agreement the same
as though any such invalid portion had never been included herein.
Notwithstanding any of the foregoing to the contrary, if any provisions of this
Agreement or the application thereof are held invalid or unenforceable only as
to particular persons or situations, the remainder of this Agreement, and the
application of such provision to persons or situations other than those to which
it shall have been held invalid or unenforceable, shall not be affected thereby,
but shall continue valid and enforceable to the fullest extent permitted by law.

9.7 Usury; Revival of Liabilities. All agreements between Borrower and Lender
(including this Agreement and any other Transaction Documents) are expressly
limited so that in no event whatsoever shall the amount paid or agreed to be
paid to Lender exceed the amount collectible at the highest lawful rate of
interest permissible under the laws of the State of New

 

42



--------------------------------------------------------------------------------

York. If, from any circumstances whatsoever, fulfillment of any provision hereof
or of any other Transaction Documents, at the time performance of such provision
shall be due, shall involve exceeding the limit of validity prescribed by law
that a court of competent jurisdiction may deem applicable hereto, then, ipso
facto, the obligation to be fulfilled shall be reduced to the amount collectible
at the highest lawful rate of interest permissible under the laws of the State
of New York, and if for any reason whatsoever, Lender shall ever receive as
interest an amount that would be deemed unlawful, such interest shall be applied
to the payment of the last maturing installment or installments of the
indebtedness to Lender (whether or not then due and payable) and not to the
payment of interest. To the extent that Lender received any payment on account
of Borrower’s Liabilities and any such payment(s) and/or proceeds or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside, subordinated and/or required to be repaid to a trustee, receiver or
any other Person under any bankruptcy act, state or federal law, common law or
equitable cause, then to the extent of such payment(s) or proceeds received,
Borrower’s Liabilities or part thereof intended to be satisfied shall be revived
and continue in full force and effect, as if such payment(s) and/or proceeds had
not been received by Lender and applied on account of Borrower’s Liabilities;
provided, however, if Lender successfully contests any such invalidation,
declaration, set aside, subordination or other order to pay any such payment
and/or proceeds to any third party, the revived Borrower’s Liabilities shall be
deemed satisfied.

9.8 Notices and Electronic Communications. Any notice which either party hereto
may be required or may desire to give hereunder shall be deemed to have been
given if in writing and if delivered personally, or if mailed, postage prepaid,
by United States registered or certified mail, return receipt requested, or if
delivered by a responsible overnight courier, addressed:

if to Borrower:

Pinnacle Financial Partners, Inc.

150 Third Avenue South

Nashville, Tennessee 37201

Attn: Harold R. Carpenter

Telephone No.: (615) 744-3742

Fax No.: (615) 744-3842

E-Mail Address: harold.carpenter@pnfp.com

With a copy to:

Bass Berry & Sims, PLC

150 Third Avenue South

Suite 2800 Nashville, Tennessee 37201

Attn: Bob F. Thompson

Telephone No.: (615) 742-6262

Fax No.: (615) 742-2762

E-Mail Address: bthompson@bassberry.com

 

43



--------------------------------------------------------------------------------

if to Lender:        U.S. Bank National Association

One U.S. Bank Plaza

St. Louis, Missouri 63101

Attn: Eric Niedbalski, Portfolio Manager

Telephone No.: (314) 418-1507

Fax No.: (314) 418-2173

E-Mail Address: eric.niedbalski@usbank.com

With a copy to:

U.S. Bank National Association

5065 Wooster Road, CN-OH-L2CB

Cincinnati, Ohio 45226-2326

Attn: Cynthia M. Olson, Client Services Representative

Telephone No.: (513) 277-5361

Fax No.: (513) 277-5364

E-Mail Address: cynthia.olson1@usbank.com

And to:

Kirkland & Ellis LLP

300 North LaSalle Street

Chicago, Illinois 60654

Attn: Edwin S. del Hierro, P.C.

Telephone No.: (312) 862-3222

Fax No.: (312) 862-2200

E-Mail Address: ed.delhierro@kirkland.com

or to such other address or addresses as the party to be given notice may have
furnished in writing to the party seeking or desiring to give notice, as a place
for the giving of notice, provided that no change in address shall be effective
until seven days after being given to the other party in the manner provided for
above. Any notice given in accordance with the foregoing shall be deemed given
when delivered personally or, if mailed, five Business Days after it shall have
been deposited in the United States mails as aforesaid or, if sent by overnight
courier, the Business Day following the date of delivery to such courier.
Notices and other communications to Lender hereunder may be delivered or
furnished by electronic communication (including e-mail and Internet or intranet
websites) pursuant to procedures approved by Lender. Either Lender or Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications. Unless Lender otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other

 

44



--------------------------------------------------------------------------------

communication is not sent during the normal business hours of the recipient,
such notice or communication shall be deemed to have been sent at the opening of
business on the next business day for the recipient, and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.

9.9 Successors and Assigns. This Agreement shall inure to the benefit of the
parties and their respective permitted successors and assigns except that,
unless Lender consents in writing, no assignment made by Borrower in violation
of this Agreement shall confer any rights on any assignee of Borrower.

9.10 No Joint Venture. Nothing contained herein or in any document executed
pursuant hereto and no action or inaction whatsoever on the part of Lender,
shall be deemed to make Lender a partner or joint venturer with Borrower.

9.11 Brokerage Commissions. Lender and Borrower each represent and warrant to
the other that they have not dealt with any brokers or finders to whom a
brokerage commission or finders fee is due in connection with the Loan. Each of
Lender and Borrower hereby indemnifies and holds harmless the other from all
loss, cost and expenses (including reasonable attorneys’ fees and expenses)
arising out of a breach of its representation and warranty set forth in this
Section 9.11. The provisions of this Section 9.11 shall survive the Closing and
the termination of this Agreement.

9.12 Publicity. Other than disclosures required by applicable law, neither party
shall publicize the Loan without the prior written consent of the other, which
consent shall not be unreasonably withheld, conditioned or delayed.

9.13 Documentation. All documents and other matters required by any of the
provisions of this Agreement to be submitted or furnished to Lender shall be in
form reasonably satisfactory to Lender.

9.14 Additional Assurances; Right of Set-off. Borrower agrees that, at any time
or from time to time, upon the written request of Lender, it will execute all
such further documents and do all such other acts and things as Lender may
reasonably request to effectuate the transaction herein contemplated. If any
Event of Default shall have occurred and be continuing, Lender is hereby
authorized at any time and from time to time to set-off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and any and all other indebtedness at any time owing by Lender to or for
the credit or the account of Borrower against any and all of Borrower’s
Liabilities or obligations to Lender pursuant to the Transaction Documents
irrespective of whether or not Lender shall have made any demand hereunder or
thereunder. Lender agrees promptly to notify Borrower after any such set-off and
application made by Lender; provided, however, that the failure to give such
notice shall not affect the validity of such set-off and application. The rights
of Lender under this Section 9.14 are in addition to any other rights and
remedies (including other rights of set-off) that Lender may have. Nothing
contained in this Agreement or any other Transaction Document shall impair the
right of Lender to exercise any right of set-off or counterclaim it may have
against Borrower and to apply the amount subject to such exercise to the payment
of indebtedness of Borrower unrelated to this Agreement or the other Transaction
Documents.

 

45



--------------------------------------------------------------------------------

9.15 Entire Agreement. This Agreement and the Disclosure Schedule and Exhibits
hereto constitute the entire agreement between the parties hereto with respect
to the subject matter hereof and may not be modified or amended in any manner
other than by supplemental written agreement executed by the parties hereto.
Neither party, in entering into this Agreement, has relied upon any
representation, warranty, covenant, condition or other term that is not set
forth in this Agreement.

9.16 Choice of Law, Jurisdiction and Venue

9.16.2 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

9.16.3 SUBMISSION TO JURISDICTION. EACH OF BORROWER AND LENDER IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK LOCATED IN NEW YORK, NEW
YORK AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW
YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT,
OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE
COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL
COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER TRANSACTION DOCUMENT SHALL AFFECT ANY
RIGHT ANY PARTY HERETO MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT AGAINST THE OTHER
PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

9.16.4 WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT
IN ANY COURT REFERRED TO IN SECTION 9.16.4. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

 

46



--------------------------------------------------------------------------------

9.16.5 SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 9.8. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

9.17 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Transaction
Document), Borrower acknowledges and agrees that: (a) (i) the arranging and
other services regarding this Agreement provided by Lender are arm’s-length
commercial transactions between Borrower and its Affiliates, on the one hand,
Lender on the other hand, (ii Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate and
(iii) Borrower is capable of evaluating, and understands and accepts, the terms,
risks and conditions of the transactions contemplated hereby and by the other
Transaction Documents; (b) (i) Lender is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for Borrower or any of its Affiliates, or any other Person and (ii) Lender does
not have any obligation to Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Transaction Documents; and (c) Lender and its respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of Borrower and its Affiliates, and Lender has
no obligation to disclose any of such interests to Borrower or its Affiliates.
To the fullest extent permitted by law, Borrower hereby waives and releases any
claims that it may have against Lender with respect to (i) any breach or alleged
breach of fiduciary duty in connection with any aspect of any transaction
contemplated hereby, and (ii) any breach or alleged breach of agency in
connection with any aspect of any transaction contemplated hereby.

9.18 No Third Party Beneficiary. This Agreement is made for the sole benefit of
Borrower and Lender, and no other person shall be deemed to have any privity of
contract hereunder nor any right to rely hereon to any extent or for any purpose
whatsoever, nor shall any other person have any right of action of any kind
hereon or be deemed to be a third party beneficiary hereunder.

9.19 Legal Tender of United States. All payments hereunder shall be made in coin
or currency which at the time of payment is legal tender in the United States of
America for public and private debts.

9.20 Captions; Counterparts. Captions contained in this Agreement in no way
define, limit or extend the scope or intent of their respective provisions. This
Agreement may be executed by facsimile and in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed to be an original and all of which taken
together shall constitute but one and the same instrument.

9.21 Knowledge; Discretion. All references herein to a party’s knowledge shall
be deemed to mean the knowledge of such party based on commercially reasonable
inquiry. All references herein to Borrower’s knowledge shall be deemed to refer
to the knowledge of

 

47



--------------------------------------------------------------------------------

Borrower and each Subsidiary. Unless specified to the contrary herein, all
references herein to an exercise of discretion or judgment by Lender, to the
making of a determination or designation by Lender, to the application of
Lender’s discretion or opinion, to the granting or withholding of Lender’s
consent or approval, to the consideration of whether a matter or thing is
satisfactory or acceptable to Lender, or otherwise involving the decision making
of Lender, shall be deemed to mean that Lender shall decide unilaterally using
its sole and absolute discretion or judgment.

9.22 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

9.23 WAIVER OF CONSEQUENTIAL DAMAGES, ETC. TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, NEITHER PARTY SHALL ASSERT, AND EACH PARTY HEREBY WAIVES, ANY
CLAIM AGAINST THE OTHER PARTY, ON ANY THEORY OF LIABILITY, FOR SPECIAL,
INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL
DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF, THIS AGREEMENT,
ANY OTHER TRANSACTION DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED
HEREBY, THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, ANY LOAN OR THE USE OF
THE PROCEEDS THEREOF. NO PARTY HERETO SHALL BE LIABLE FOR ANY DAMAGES ARISING
FROM THE USE BY UNINTENDED RECIPIENTS OF ANY INFORMATION OR OTHER MATERIALS
DISTRIBUTED TO SUCH UNINTENDED RECIPIENTS BY SUCH PARTY THROUGH
TELECOMMUNICATIONS, ELECTRONIC OR OTHER INFORMATION TRANSMISSION SYSTEMS IN
CONNECTION WITH THIS AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY OTHER THAN FOR DIRECT OR ACTUAL
DAMAGES RESULTING FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH PARTY
AS DETERMINED BY A FINAL AND NONAPPEALABLE JUDGMENT OF A COURT OF COMPETENT
JURISDICTION.

9.24 WAIVER OF RIGHT TO JURY TRIAL. EACH PARTY HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES (TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW) ANY
RIGHT THAT IT MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION ARISING IN ANY WAY
IN CONNECTION WITH THIS AGREEMENT, THE NOTE OR ANY OF THE OTHER TRANSACTION
DOCUMENTS, OR ANY OTHER STATEMENTS OR ACTIONS OF BORROWER OR LENDER. BORROWER
ACKNOWLEDGES THAT IT HAS BEEN REPRESENTED IN THE SIGNING OF THIS AGREEMENT AND
IN THE MAKING OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL SELECTED OF ITS OWN
FREE WILL, AND THAT IT HAS DISCUSSED THIS WAIVER WITH SUCH LEGAL COUNSEL.
BORROWER FURTHER ACKNOWLEDGES THAT (a) IT HAS READ AND UNDERSTANDS THE MEANING
AND RAMIFICATIONS OF THIS WAIVER, (b) THIS WAIVER HAS BEEN REVIEWED BY BORROWER
AND BORROWER’S COUNSEL AND IS A MATERIAL INDUCEMENT FOR LENDER TO ENTER INTO
THIS AGREEMENT AND THE OTHER

 

48



--------------------------------------------------------------------------------

TRANSACTION DOCUMENTS, (c) THIS WAIVER SHALL BE EFFECTIVE AS TO EACH OF SUCH
TRANSACTION DOCUMENTS AS IF FULLY INCORPORATED THEREIN AND (d) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER.

[Remainder of Page Intentionally Left Blank]

 

49



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Loan Agreement to be
executed by their duly authorized representatives as of the date first above
written.

 

PINNACLE FINANCIAL PARTNERS, INC. By:   /s/ Harold R. Carpenter   Name:  Harold
R. Carpenter   Title:  Chief Financial Officer

 

U.S. BANK NATIONAL ASSOCIATION By:   /s/ Mark R. Cousineau   Name:  Mark R.
Cousineau   Title:  Senior Vice President

 

S-1



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF PROMISSORY NOTE

 

$25,000,000.00    New York, New York    Date:  June 15, 2012

FOR VALUE RECEIVED, the undersigned, PINNACLE FINANCIAL PARTNERS, INC., a
Tennessee corporation (“Borrower”), promises to pay to the order of U.S. BANK
NATIONAL ASSOCIATION, a national banking association, and any holder hereof from
time to time (“Lender”), at such place as may be designated in writing by
Lender, the principal sum of TWENTY-FIVE MILLION AND NO/100THS DOLLARS
($25,000,000.00) (or so much thereof that has been advanced and remains
outstanding), with interest thereon as hereinafter provided. This note (this
“Note”) is issued pursuant to the terms of that certain Loan Agreement of even
date herewith by and between Borrower and Lender, as amended, restated,
supplemented or modified from time to time (the “Loan Agreement”). All
capitalized terms used but not defined herein shall have the respective meanings
ascribed to them in the Loan Agreement.

Interest shall accrue on all sums as advanced and outstanding from time to time
under this Note and Loan Agreement as set forth in the Loan Agreement. Such
interest shall be due and payable as set forth in the Loan Agreement.

The outstanding principal balance of this Note, together with all accrued and
unpaid interest, shall be due and payable on the Maturity Date. Additional
principal payments shall be made in accordance with the provisions of the Loan
Agreement.

This Note is issued pursuant to the terms of the Loan Agreement. If an Event of
Default shall occur and be continuing, the principal of this Note together with
all accrued interest thereon may, at the option of the holder hereof,
immediately become due and payable on demand; provided, however, that if any
document related to this Note provides for automatic acceleration of payment of
sums owing hereunder, all sums owing hereunder shall be automatically due and
payable in accordance with the terms of that document.

Unless otherwise provided in the Loan Agreement, all payments on account of the
indebtedness evidenced by this Note shall be first applied to the payment of
costs and expenses of Lender which are due and payable, then to past-due
interest on the unpaid principal balance and the remainder to principal.

This Note may be prepaid only upon those terms and conditions set forth in the
Loan Agreement.

From and after the Maturity Date, or such earlier date as all sums owing on this
Note become due and payable by acceleration or otherwise, or after the
occurrence of an Event of Default as provided in the Loan Agreement, interest
shall be computed on all amounts then due and payable under this Note at the
Default Rate as provided in the Loan Agreement.

If any attorney is engaged by Lender to enforce or defend any provision of this
Note or any of the other Transaction Documents, or as a consequence of any
Default or Event of Default,

 

A-1



--------------------------------------------------------------------------------

with or without the filing of any legal action or proceeding, then Borrower
shall pay to Lender immediately upon demand all attorneys’ fees and expenses,
together with interest thereon from the date of such demand until paid at the
rate of interest applicable to the principal balance owing hereunder as if such
unpaid attorneys’ fees and expenses had been added to the principal.

No previous waiver and no failure or delay by Lender or Borrower in acting with
respect to the terms of this Note or any of the other Transaction Documents
shall constitute a waiver of any breach, default or failure of condition under
this Note, the Loan Agreement or any of the other Transaction Documents. A
waiver of any term of this Note or any of the other Transaction Documents or of
any of the obligations secured thereby must be made in writing and shall be
limited to the express written terms of such waiver. In the event of any
inconsistencies between the terms of this Note and the terms of any other
document related to the Loan evidenced by this Note, the terms of the Loan
Agreement shall prevail.

Except as otherwise provided in the Loan Agreement, Borrower expressly waives
presentment, demand, notice of dishonor, notice of default or delinquency,
notice of acceleration, notice of protest and nonpayment, notice of costs,
expenses or losses and interest thereon, notice of late charges, and diligence
in taking any action to collect any sums owing under this Note or in proceeding
against any of the rights or interests in or to properties securing payment of
this Note. In addition, Borrower expressly agrees that this Note and any payment
coming due hereunder may be extended from time to time without in any way
affecting the liability of any such party hereunder.

Time is of the essence with respect to every provision hereof. This Note shall
be construed and enforced in accordance with the laws of the State of New York,
except to the extent that federal laws preempt the laws of the State of New
York, and all persons and entities in any manner obligated under this Note
consent to the jurisdiction of any Federal or State court having situs in New
York, New York and having proper venue, and also consent to service of process
by any means authorized by New York or Federal law. Any reference contained
herein to attorneys’ fees and expenses shall be deemed to be to reasonable fees
and expenses and to include all reasonable fees and expenses of third-party
attorneys and the reasonable fees and expenses of any other experts or
consultants.

All agreements between Borrower and Lender (including this Note and the Loan
Agreement, and any other documents securing all or any part of the indebtedness
evidenced hereby, if any) are expressly limited so that in no event whatsoever
shall the amount paid or agreed to be paid to Lender exceed the amount
collectible at the highest lawful rate of interest permissible under applicable
law. If, from any circumstances whatsoever, fulfillment of any provision hereof,
the Loan Agreement or any other documents securing all or any part of the
indebtedness evidenced hereby at the time performance of such provisions shall
be due, shall involve exceeding the limit of validity prescribed by law which a
court of competent jurisdiction may deem applicable hereto, then, ipso facto,
the obligation to be fulfilled shall be reduced to the highest lawful rate of
interest permissible under such applicable laws, and if, for any reason
whatsoever, Lender shall ever receive as interest an amount that would be deemed
unlawful under such applicable law, such interest shall be automatically applied
to the payment of the principal of this Note (whether or not then due and
payable) and not to the payment of interest or refunded to Borrower if such
principal has been paid in full.

 

A-2



--------------------------------------------------------------------------------

Any notice which either party hereto may be required or may desire to give
hereunder shall be governed by the notice provisions of the Loan Agreement.

[Remainder of Page Intentionally Left Blank]

 

A-3



--------------------------------------------------------------------------------

EACH PARTY HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES (TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW) ANY RIGHT THAT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LITIGATION ARISING IN ANY WAY IN CONNECTION WITH THIS NOTE
OR ANY OF THE OTHER TRANSACTION DOCUMENTS, OR ANY OTHER STATEMENTS OR ACTIONS OF
BORROWER OR LENDER. BORROWER ACKNOWLEDGES THAT IT HAS BEEN REPRESENTED IN THE
SIGNING OF THIS NOTE AND IN THE MAKING OF THIS WAIVER BY INDEPENDENT LEGAL
COUNSEL SELECTED OF ITS OWN FREE WILL, AND THAT IT HAS DISCUSSED THIS WAIVER
WITH SUCH LEGAL COUNSEL. BORROWER FURTHER ACKNOWLEDGES THAT (a) IT HAS READ AND
UNDERSTANDS THE MEANING AND RAMIFICATIONS OF THIS WAIVER, (b) THIS WAIVER HAS
BEEN REVIEWED BY BORROWER AND BORROWER’S COUNSEL AND IS A MATERIAL INDUCEMENT
FOR LENDER TO ENTER INTO THE TRANSACTION DOCUMENTS, (c) THIS WAIVER SHALL BE
EFFECTIVE AS TO EACH OF THE TRANSACTION DOCUMENTS AS IF FULLY INCORPORATED
THEREIN AND (d) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER.

IN WITNESS WHEREOF, the undersigned has executed this Note or caused this Note
to be executed by its duly authorized representative as of the date first above
written.

 

PINNACLE FINANCIAL PARTNERS, INC. By:       Name:     Title:  

 

A-4



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF RATE ELECTION NOTICE

[MONTH] [DAY], 201[•]

U.S. Bank National Association

[•]

[•]

Attn:    Correspondent Banking Division

Ladies and Gentlemen:

This will confirm the telephone conversation Ms./Mr. _____________________ had
with your office on _____________, 201__, regarding Borrowing Tranches under and
as defined in the Loan Agreement dated as of June 15, 2012, between Pinnacle
Financial Partners, Inc., as Borrower, and U.S. Bank National Association, as
Lender (as amended, restated, supplemented or otherwise modified from time to
time, the “Loan Agreement”) as follows:

FROM LOAN #:______________

 

Amount of Advance:

   $ ____________   

Effective Date:

     ____________   

LIBO Rate Tranche or, if permitted, Base Rate Tranche (circle one)

  

LIBOR Period: one, two or three month(s) (circle one)

  

We acknowledge that the election reflected herein is subject to Section 2.6.1
and the other provisions of the Loan Agreement.

Date:______________________

 

Very truly yours,

 

PINNACLE FINANCIAL PARTNERS, INC.

By:       Authorized Signature

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF QUARTERLY COMPLIANCE CERTIFICATE

for the Quarter Ended ______________________

The undersigned, the ____________________ of Pinnacle Financial Partners, Inc.
(“Borrower”), hereby delivers this certificate pursuant to Section 6.3 of that
certain Loan Agreement dated as of June 15, 2012, between Borrower and U.S. Bank
National Association (as amended, restated, supplemented or otherwise modified
from time to time, the “Agreement”) and certifies as of the date hereof as
follows:

1. Attached hereto or electronically delivered as provided in Section 6.9 of the
Agreement are the financial reports described in Section 6 of the Agreement for
the above-referenced period.

2. Borrower is in compliance in all material respects with all covenants
contained in the Agreement (taking into account any applicable grace or cure
periods), and has provided a detailed calculation, as of the last day of the
quarter ended on the date set forth in the title hereof, of the financial
covenants set forth in Section 7 of the Agreement on Annex A attached hereto.
[Or, if incorrect, provide detail regarding the noncompliance, the steps being
taken to cure it and the time within which such cure will occur which additional
detail or disclosure shall not cure any such noncompliance.]

3. No Default, Unmatured Event of Default or Event of Default has occurred or is
continuing under the Agreement. [Or, if incorrect, provide detail regarding the
Default or Event of Default and the steps being taken to cure it and the time
within which such cure will occur.]

4. (a) The representations and warranties of Borrower set forth in
Sections 4.4.3, 4.7.2, 4.7.6 and 4.7.7 of the Agreement are true in all respects
as of the date of this certificate, except to the extent that such
representations and warranties specifically refer to an earlier date, and except
to the extent that any inaccuracy or incorrectness could not reasonably be
expected to have a Material Adverse Effect, and (b) the representations and
warranties of the Borrower set forth in Article 4 of the Agreement, other than
those described in the preceding clause (a) or set forth in Section 4.6 of the
Agreement, are true in all material respects as of the date of this certificate,
except to the extent that such representations and warranties specifically refer
to an earlier date. [Or, to the extent that any of the foregoing statements is
incorrect, provide detail as to any inaccuracies, which additional detail shall
not cure any such inaccuracies or other failure of the foregoing statements to
be true and correct.]

 

C-1



--------------------------------------------------------------------------------

Capitalized terms in this Quarterly Compliance Certificate that are otherwise
undefined shall have the meanings given them in the Agreement.

Dated: [•]

 

PINNACLE FINANCIAL PARTNERS, INC. By:       Name:  [•]   Title:    [•]

 

C-2



--------------------------------------------------------------------------------

ANNEX A

TO

QUARTERLY COMPLIANCE CERTIFICATE

(One Annex for each of the Borrower and Subsidiary Bank)

 

A.   

Risk-Based Capital Adequacy Guidelines. (Sections 7.1 and 7.2)

(as of the fiscal quarter ending _________, 201__)

   1.   

Borrower

     

(FRB Capital Guidelines)                                      _____ In
Compliance    _____Not In Compliance

   2.   

Subsidiary Bank

     

(Primary Federal Regulator Capital Guidelines)_____ In Compliance    _____Not In
Compliance

     

[minimum capital category required: “well capitalized”]

     

[minimum required total risk-based capital ratio: 12%]

   B.   

Maximum Nonperforming Assets. (Section 7.3)

(as of the fiscal quarter ending _________, 201__)

   1.   

Total Nonperforming Assets

   $ __________    2.   

Tangible Primary Capital

   $ __________    3.   

NPAs divided by Tangible Primary Capital [B.1 divided by B.2]

     _________%            

[maximum permitted - 20%]

   C.   

Minimum Reserves to Nonperforming Loans. (Section 7.4)

(as of the fiscal quarter ending _________, 201__)

   1.   

Allowance for Loan and Leases Losses

   $ __________    2.   

Nonperforming Loans

   $ __________    3.   

ALLLs divided by NPLs [C.1 divided by C.2]

     _________%            

[minimum required ALLL: 100% of NPLs]

  



--------------------------------------------------------------------------------

D.   

Minimum Fixed Charge Coverage Ratio. (Section 7.5) [BORROWER ANNEX ONLY]

(as of the fiscal quarter ending _________, 201__)

   1.   

Net Income of Borrower (on a consolidated basis)

   $ __________    2.   

Amount of Goodwill Amortized by Borrower

   $ __________    3.   

Cash distributions or declarations by Borrower

   $ __________    4.   

Interest Expense (contractually due)

   $ __________    5.   

[E.1. plus E.2. plus E.4. minus E.3.]

   $ __________    6.   

Interest Expense (contractually due)

   $ __________    7.   

Required Principal Payments

   $ __________    8.   

Annual Principal Amount - Loan

   $ 2,500,000    9.   

[E.6. plus E.7. plus E.8.]

   $ __________    10.   

Fixed Charge Coverage Ratio [E.5. divided by E.9.]

     ______ to 1.00      

[minimum required fixed charge coverage ratio (rolling four quarter basis - 1.25
to 1.00]

  